Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVESTMENT AGREEMENT

by and between

PLYMOUTH INDUSTRIAL REIT, INC.

and

MIRELF VI Pilgrim, LLC

Dated as of November 20, 2018

 

 

Table of Contents

Page

ARTICLE I

 

Definitions

Section 1.01.   Definitions 1 Section 1.02.   General Interpretive Principles 6

ARTICLE II

 

Sale and Purchase of the Purchased Securities

Section 2.01.   Sale and Purchase of the Purchased Securities 7 Section
2.02.   Closing 7 Section 2.03.   Deposit Escrow 8

ARTICLE III

 

Representations and Warranties

Section 3.01.   Representations and Warranties of the Company 8 Section
3.02.   Representations and Warranties of Purchaser 17

ARTICLE IV

 

Additional Agreements of the Parties

Section 4.01.   Covenants 19 Section 4.02.   Maintenance of REIT Status 20
Section 4.03.   Access 20 Section 4.04.   Securities Laws; Legends 21 Section
4.05.   Lost, Stolen, Destroyed or Mutilated Securities 22 Section
4.06.   Regulatory Matters 22 Section 4.07.   NYSE American Listing of Shares 22
Section 4.08.   Transfers 22 Section 4.09.   Use of Proceeds 22 Section
4.10.   Section 16b-3 23 Section 4.11.   Tax Treatment 23 Section 4.12.   Annual
Tax Opinion 23

ARTICLE V

 

Conditions to Closing

Section 5.01.   Conditions of Purchase 24

 -i-

 

Section 5.02.   Conditions of Sale 25

ARTICLE VI

 

Termination

Section 6.01.   Termination 26 Section 6.02.   Effect of Termination. 27 Section
6.03.   Survival of Representations and Warranties 27 ARTICLE VII Section
7.01.   Notices 27 Section 7.02.   Entire Agreement; No Third Party
Beneficiaries; Amendment 28 Section 7.03.   Counterparts 29 Section
7.04.   Governing Law 29 Section 7.05.   Public Announcements 29 Section
7.06.   Expenses 29 Section 7.07.   Indemnification 29 Section
7.08.   Successors and Assigns 31 Section 7.09.   Remedies; Waiver 32 Section
7.10.   Consent to Jurisdiction 32 Section 7.11.   WAIVER OF JURY TRIAL 32
Section 7.12.   Mutual Drafting 32 Section 7.13.   Severability 32 Section
7.14.   Non-Recourse 33

Company Disclosure Schedule

Exhibits

A - Form of Series B Articles Supplementary

B - Form of Investor Rights Agreement

C - Form of Deposit Escrow Agreement

D - Form of Tax Opinion

 

 -ii-

 

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT (this “Agreement”), dated as of November 20, 2018, is
by and between Plymouth Industrial REIT, Inc., a Maryland corporation (the
“Company”) and MIRELF VI Pilgrim, LLC, a Delaware limited liability company (the
“Purchaser”).

WHEREAS, the Company desires to sell and issue to Purchaser, and Purchaser
desires to purchase from the Company, 4,411,764 shares of preferred stock
designated as Series B Cumulative Redeemable Preferred Stock (the “Series B
Preferred Stock”), par value $0.01 per share (the “Purchased Securities”), free
and clear of all Liens (other than restrictions under applicable Securities
Laws), subject to the terms and conditions set forth in this Agreement.

WHEREAS, the Series B Preferred Stock will have the designations, relative
rights, preferences and limitations set forth in the Articles Supplementary of
the Series B Preferred Stock in the form attached hereto as Exhibit A (the
“Series B Articles Supplementary”).

WHEREAS, in connection with the issuance of the Purchased Securities to
Purchaser, the Company and Purchaser will enter into an Investor Rights
Agreement, to be dated as of the Closing Date, in the form attached hereto as
Exhibit B (the “Investor Rights Agreement”).

NOW THEREFORE, in consideration, the receipt and sufficiency of which are hereby
acknowledged, of the premises and the representations, warranties and agreements
herein contained and intending to be legally bound hereby, the parties to this
Agreement hereby agree as follows:

ARTICLE I

Definitions

Section 1.01.     Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Adverse REIT Result” has the meaning set forth in Section 3.01(v).

“Affiliate” or “affiliate” means, with respect to any Person, any other Person
which directly or indirectly controls or is controlled by or is under common
control with such Person; provided, however, the Company and its Subsidiaries
shall not be deemed to be Affiliates of the Purchaser or any of its Affiliates
or any portfolio company in which Purchaser or any of its Affiliates has an
investment (whether debt or equity). As used in this definition, “control”
(including its correlative meanings, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of the power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by Contract or
otherwise).

“Agreement” has the meaning set forth in the preamble hereto.

 1

 

“Ancillary Agreements” means the Series B Articles Supplementary, the Investor
Rights Agreement and the Deposit Escrow Agreement.

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided, however, that any Person shall be deemed to beneficially
own any securities that such Person has the right to acquire, whether or not
such right is exercisable within sixty (60) days or thereafter (including
assuming the conversion of all Series B Preferred Stock, if any, owned by such
Person to Common Stock).

“Board” has the meaning set forth in Section 3.01(c).

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in the City of New York, New York are authorized or
obligated by law or executive order to close.

“Charter” means the Second Articles of Amendment and Restatement of the Company,
as amended and supplemented.

“Closing” has the meaning set forth in Section 2.02(a).

“Closing Date” has the meaning set forth in Section 2.02(a).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning set forth in Section 3.01(e)(i).

“Company” has the meaning set forth in the preamble hereto.

“Company Disclosure Schedule” has the meaning set forth in Section 3.01.

“Company Indemnitees” has the meaning set forth in Section 7.07(b).

“Company SEC Documents” has the meaning set forth in Section 3.01(f)(i).

“Company Termination Date” has the meaning set forth in Section 6.01(b).

“Contract” means any legally binding agreement, contract, arrangement,
understanding, obligation or commitment to which a Person is bound or to which
its assets or properties are subject, and any amendments and supplements
thereto.

“Deposit Escrow Agreement” has the meaning set forth in Section 2.03.

“Environmental Law” means any Law relating to (a) pollution, the protection,
preservation or restoration of the environment (including air, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource) or workplace health or occupational
safety, or (b) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production,

 2

 

release or disposal of any substance, material or waste that is listed, defined,
designated or classified as hazardous, toxic, radioactive, dangerous or a
“pollutant” or “contaminant” or words of similar meaning under any applicable
Environmental Law or are otherwise regulated by any Governmental Entity with
jurisdiction over the environment, natural resources, or workplace health or
occupational safety, including, without limitation, petroleum or any derivative
or byproduct thereof, radon, radioactive material, asbestos or asbestos
containing material, urea formaldehyde, foam insulation, mold or polychlorinated
biphenyls, in each case as in effect at the date of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis.

“Governmental Entity” means any government, court, regulatory or administrative
agency, commission, arbitrator or authority or other legislative, executive or
judicial governmental entity (in each case including any self-regulatory
organization), whether federal, state or local, domestic, foreign or
multinational.

“Indebtedness” means (a) all obligations of the Company or any of its
Subsidiaries for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of the Company or any of its Subsidiaries evidenced by
bonds, debentures, notes or similar instruments, (c) all letters of credit and
letters of guaranty in respect of which the Company or any of its Subsidiaries
is an account party, (d) all securitization or similar facilities of the Company
or any of its Subsidiaries and (e) all guarantees by the Company or any of its
Subsidiaries of any of the foregoing.

“Indemnified Party” has the meaning set forth in Section 7.07(c).

“Indemnifying Party” has the meaning set forth in Section 7.07(c).

“Investor Rights Agreement” has the meaning set forth in the recitals hereto.

“Jacksonville Acquisition” means the acquisition of certain real property by the
Company pursuant to the Jacksonville Agreement.

“Jacksonville Agreement” means that certain Purchase and Sale Agreement dated
November 1, 2018, by and between the Company and the sellers set forth on
Exhibit A-1 thereto, as amended by the Reinstatement and First Amendment to
Purchase and Sale Agreement dated November 16, 2018.

“KeyBank Credit Agreements” means, collectively (i) that certain Credit
Agreement, dated as of August 11, 2017, by and among Plymouth Industrial OP, LP,
a Delaware limited partnership, the subsidiary guarantors party thereto, KeyBank
National Association, and the other parties thereto (as amended, the “Revolving
Loan Facility”), and (ii) that certain Credit Agreement, dated as of May 23,
2018, by and among Plymouth Industrial OP, LP, a Delaware limited partnership,
the subsidiary guarantors party thereto, KeyBank National Association, and the
other parties thereto, collectively (the “Term Loan Facility”).

 3

 

“Knowledge of the Company” means the actual knowledge, after reasonable inquiry,
of the individuals listed on Section 1.01(a) of the Company Disclosure Schedule.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, judgement,
requirement or rule of law (including common law).

“Lien” means any mortgage, pledge, lien, charge, encumbrance, security interest
or other restriction of any kind or nature, whether based on common law, statute
or Contract.

“Loss” has the meaning set forth in Section 7.07(a).

“Material Adverse Effect” means any circumstance, development, effect, change,
event, occurrence or state of facts (each, a “Company Effect”) that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on (a) the results of operations, assets,
liabilities, condition (financial or otherwise) or business of the Company and
its Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement or the Ancillary Agreements or to consummate
the transactions contemplated hereby or thereby on a timely basis, or (c) the
validity or enforceability of this Agreement or any of the Ancillary Agreements
or the rights or remedies of Purchaser hereunder and thereunder, provided that,
or purposes of clause (a) above, any such Company Effect resulting or arising
from or relating to any of the following matters shall not be considered when
determining whether a Material Adverse Effect has occurred or would be
reasonably expected to occur: (i) any circumstance, development, effect, change,
occurrence or state of facts affecting the businesses or industries in which the
Company and its Subsidiaries operate; (ii) any conditions in or changes
affecting the United States general economy or the general economy in any
geographic area in which the Company or its Subsidiaries operate or developments
in the financial and securities markets and credit market in the United States
or elsewhere in the world; (iii) national or international political conditions,
including acts of war (whether or not declared), armed hostilities and
terrorism; (iv) changes in any Law or GAAP; (v) changes in the market price or
trading volume of the Common Stock (it being understood that the underlying
circumstances, events or reasons giving rise to any such change (to the extent
provided for in this definition) can be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur); (vi) any failure to meet any internal or public projections,
forecasts, estimates or guidance for any period (it being understood that the
underlying circumstances, events or reasons giving rise to any such failure (to
the extent provided for in this definition) can be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur); (vii) actions or omissions of the Company expressly
required by the terms of this Agreement; and (viii) the public disclosure of
this Agreement or the Transactions; provided, however, that Company Effects set
forth in clauses (i), (ii), (iii), (iv) and (v) above may be taken into account
in determining whether there has been or is a Material Adverse Effect if and
only to the extent such Company Effects have a materially disproportionate
impact on the Company and its Subsidiaries, taken as a whole, relative to the
other participants in the industries in which the Company and its Subsidiaries
operate (in which case the incremental disproportionate impact or impacts may be
taken into account in determining whether there has been, or would reasonably be
expected to be, a Material Adverse Effect).

 4

 

“MGCL” means the Maryland General Corporation Law, as amended.

“NYSE American” means the NYSE American LLC (f/k/a NYSE MKT, LLC), or any
successor thereto.

“OFAC” has the meaning set forth in Section 3.01(i)(ii).

“Permit” means any license, franchise, permit, certificate, approval or
authorization from any Governmental Entity.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

“Purchase Price” has the meaning set forth in Section 2.01.

“Purchased Securities” has the meaning set forth in the recitals hereto.

“Purchaser” has the meaning set forth in the preamble hereto.

“Purchaser Indemnitee” has the meaning set forth in Section 7.07(a).

“Purchaser Information” has the meaning set forth in Section 3.02(h).

“Purchaser Termination Date” has the meaning set forth in Section 6.01(b).

“Regulatory Filings” has the meaning set forth in Section 3.01(n).

“Restricted Share” has the meaning set forth in Section 3.01(e)(i).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Stock” has the meaning set forth in Section 3.01(e)(i).

“Series B Articles Supplementary” has the meaning set forth in the recitals
hereto.

“Series B Preferred Stock” has the meaning set forth in the recitals hereto.

“Subsidiary” means, with respect to any Person, any other Person of which 50% or
more of the shares of the voting securities or other voting interests are owned
or controlled, or the ability to select or elect 50% or more of the directors or
similar managers is held, directly or indirectly, by such first Person or one or
more of its Subsidiaries, or by such first Person, or by such first Person and
one or more of its Subsidiaries.

“Tax” or “Taxes” means all U.S. federal, state, local, and non-U.S. income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, and

 5

 

other taxes, charges, levies or like assessments together with all penalties and
additions to tax and interest thereon.

“Tax Return” means a report, return or other information (including any
amendments) required to be supplied to a governmental entity with respect to
Taxes including, where permitted or required, combined or consolidated returns
for any group of entities that includes the Company or any of its Subsidiaries.

“Transactions” has the meaning set forth in Section 3.01(c).

“Transfer” means, with respect to any Person, the direct or indirect sale,
transfer, assignment, pledge, encumbrance, hypothecation or other disposition or
transfer of (by the operation of law or otherwise), either voluntarily or
involuntarily, or the entering into any contract, option or other arrangement,
agreement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or other disposition or transfer (by
operation of law or otherwise), of any interest in any equity securities
beneficially owned by such Person; provided, however, that, notwithstanding
anything to the contrary in this Agreement, a Transfer shall not include (i) the
conversion of one or more shares of Series B Preferred Stock into shares of
Common Stock pursuant to the Series B Articles Supplementary, (ii) the
redemption or other acquisition of Common Stock or Series B Preferred Stock by
the Company, or (iii) the Transfer of any equity interest in the Purchaser (or
any direct or indirect parent entity of Purchaser).

“Voting Debt” has the meaning set forth in Section 3.01(e)(i).

Section 1.02.     General Interpretive Principles. When a reference in made in
this Agreement to an Article, Section, Exhibit or Schedule, such reference shall
be to an Article of, a Section of, or an Exhibit or Schedule to, this Agreement
unless otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement unless the context requires otherwise. The words “date hereof” when
used in this Agreement shall refer to the date of this Agreement. The terms
“or”, “any” and “either” are not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends. And
such phrase shall not mean simply “if”. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. The words “made available
to Purchaser” and words of similar import refer to documents delivered in person
or electronically to Purchaser no later than one Business Day prior to the date
hereof. All counting terms used and not defined herein shall have the respective
meanings given to them under GAAP. All terms defined in this Agreement shall
have the defined meanings when used in any document made or delivered pursuant
hereto unless otherwise defined therein. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neutral genders of
such term. Any agreement, instrument or statute defined or referred to herein or
in any agreement or instrument that is referred to herein means such agreement,

 6

 

instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
Unless otherwise specifically indicated, all references to “dollars” or “$”
shall refer to the lawful money of the United States. References to a Person are
also to its permitted assigns and successors. When calculating the period of
time between which, within which or following which any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded (unless, otherwise required by Law, if
the last day of such period is not a Business Day, the period in question shall
end on the next succeeding Business Day).

ARTICLE II

Sale and Purchase of the Purchased Securities

Section 2.01.     Sale and Purchase of the Purchased Securities. Subject to the
terms and conditions of this Agreement, and in reliance upon the representations
and warranties hereinafter set forth, at the Closing provided for in Section
2.02 hereof, the Company will sell and issue to Purchaser, and Purchaser will
purchase from the Company, 4,411,764 shares of Series B Preferred Stock, free
and clear of all Liens (other than restrictions under applicable securities
Laws), for a purchase price per share equal to $17.00 (the “Purchase Price”).
The Purchased Securities will have the designations, relative rights,
preferences and limitations set forth in the Company’s Charter, as amended, and
the Series B Articles Supplementary.

Section 2.02.     Closing.

(a)             Subject to the satisfaction or waiver of the conditions set
forth in this Agreement, the closing of the purchase and sale of the Purchased
Securities hereunder (the “Closing”) shall take place at 10:00 a.m. (New York
City time) at the offices of Fried, Frank, Harris, Shriver & Jacobson, LLP, One
New York Plaza, New York, NY 10004, on the third (3rd) Business Day after all of
the conditions set forth in Article V of this Agreement have been satisfied or
waived by the party entitled to the benefit thereof (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions) or at such other place, date and time
as shall be agreed between the Company and Purchaser in writing (the date that
the Closing occurs, the “Closing Date”).

(b)            At the Closing: (i) the Company will deliver to Purchaser a
certificate or book entry shares (at Purchaser’s election) evidencing
Purchaser’s Purchased Securities registered in the name of Purchaser, free and
clear of all Liens (other than restrictions under applicable securities Laws);
(ii) Purchaser, in full payment for the Purchased Securities, will (x) pay, by
wire transfer of immediately available funds to an account designated by the
Company in writing prior to the Closing, an amount in cash equal to the Purchase
Price for the Purchased Securities less the Deposit and (y) direct the Escrow
Agent to release the full amount of the Deposit to the account designated by the
Company in writing prior to the Closing; and (iii) each party shall take such
other actions, and shall execute and deliver such other instruments or
documents, as shall be required under Article V.

 7

 

Section 2.03. Deposit Escrow. Concurrently with the execution and delivery of
this Agreement, Purchaser shall deliver the amount of One Million Dollars
($1,000,000.00) (together with all interest accrued thereon, the “Deposit”), by
wire transfer of immediately available federal funds to the order of the Escrow
Agent, and the Deposit shall be held by Escrow Agent in escrow pursuant to that
certain Escrow Agreement, dated as of the date hereof, by and among Purchaser,
the Company and the Escrow Agent, substantially in the form attached hereto as
Exhibit C (the “Deposit Escrow Agreement”).

ARTICLE III

Representations and Warranties

Section 3.01.     Representations and Warranties of the Company. Except as
disclosed in (i) the Company SEC Documents filed with or furnished to the SEC by
the Company after December 31, 2017, and prior to the date hereof (excluding any
risk factor disclosures contained in such documents under the heading “Risk
Factors” and any disclosure of risks included in any “forward-looking
statements” disclaimer or other statements that are similarly non-specific and
are predictive or forward-looking in nature), it being acknowledged that nothing
in the Company SEC Documents shall be deemed to qualify or modify the
representations and warranties set forth in Sections 3.01(a), 3.01(b), 3.01(c),
3.01(d), 3.01(e)(i), 3.01(n) and 3.01(s), or (ii) in the disclosure schedule
(the “Company Disclosure Schedule”) delivered by the Company to Purchaser prior
to the execution of this Agreement (provided, however, that disclosure in any
section of such Company Disclosure Schedule shall apply only to the indicated
Section of this Agreement except to the extent that it is reasonably apparent on
its face that such disclosure is relevant to another section of this Agreement),
the Company represents and warrants to, and agrees with, Purchaser, as of the
date hereof (or as of such earlier date in the case of any representation or
warranty expressly made as of an earlier date) and as of the Closing Date, as
follows:

(a)             Organization and Good Standing of the Company; Organizational
Documents. The Company is a Maryland corporation, is duly organized, validly
existing and in good standing under the laws of the State of Maryland and has
all requisite corporate power and authority and governmental authorizations to
own, operate and lease its properties and to carry on its business as it is
being conducted on the date of this Agreement. The Company is duly licensed or
qualified as a foreign corporation for the transaction of business and is in
good standing under the Laws of each other jurisdiction in which it owns or
leases properties, or conducts any business, so as to require such
qualification, except where the failure to be so licensed or qualified in any
such jurisdiction would not have or reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. True, complete and correct
copies of the Company’s Charter and Bylaws, as in effect as of the date of this
Agreement, are included in the Company SEC Documents.

(b)            Organization and Good Standing of Subsidiaries. Each Subsidiary
of the Company is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has all requisite corporate
power and authority and governmental authorizations to own, operate and lease
its properties and to carry on its business as it is now being conducted, and is
duly licensed or qualified for the transaction of business and

 8

 

is in good standing under the Laws of each other jurisdiction in which it owns
or leases properties, or conducts any business, so as to require such
qualification, except where the failure to be so authorized, licensed or
qualified in any such jurisdiction, individually or in the aggregate, would not
have or reasonably be expected to have, a Material Adverse Effect.

(c)             Authorization; No Conflicts.

(i)              The Company has full corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements to which it is a party
and to consummate the transactions contemplated hereby and thereby (the
“Transactions”). The execution, delivery and performance by the Company of this
Agreement and each Ancillary Agreement to which it is a party and the
consummation of the Transactions, including the issuance of the Purchased
Securities to Purchaser, have been duly authorized by the Board of Directors of
the Company (the “Board”). No other corporate proceedings on the part of the
Company are necessary to authorize the execution, delivery and performance by
the Company of this Agreement and each Ancillary Agreement and consummation of
the Transactions. This Agreement has been, and at or prior to the Closing, each
Ancillary Agreement to which it is a party will be, duly and validly executed
and delivered by the Company. This Agreement is, and upon its execution at or
prior to the Closing each Ancillary Agreement to which it is a party will be, a
valid and binding obligation of the Company, enforceable against it in
accordance with its terms.

(ii)            The execution, delivery and performance of this Agreement and
the Ancillary Agreements to which it is a party, the consummation by the Company
of the Transactions and the compliance by the Company with any of the provisions
hereof and thereof (including, without limitation, the conversion provisions in
the Series B Articles Supplementary) will not conflict with, violate or result
in a breach of any provision of, or constitute a default (or an event which,
with or without notice or lapse of time or both would constitute a default)
under, or result in the termination of or accelerate the performance required
by, or result in a right of termination or acceleration under, (A) any provision
of the Charter or Bylaws of the Company or the certificate of incorporation,
charter, bylaws or other governing instrument of any Subsidiary of the Company
or (B) any Contract, Permit judgment, order, decree, ruling, injunction or Law
applicable to the Company or any of its Subsidiaries or any of their respective
properties or assets, other than any such conflict, violation, breach, default,
termination and acceleration under clause (B) that, individually or in the
aggregate, would not have and would not reasonably be expected to have, a
Material Adverse Effect.

(d)            Consents. Except for filing the Articles Supplementary with the
State Department of Assessments and Taxation of Maryland, no consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Entity or other third party, including any stockholder of the
Company, is required on the part of the Company or any of its Subsidiaries in
connection with the execution, delivery and performance by the Company of this
Agreement and the Ancillary Agreements to which it is a party and the
consummation by the Company of the Transactions.

(e)             Capitalization.

 9

 

(i)              The authorized capital stock of the Company consists of
900,000,000 shares of common stock, par value $0.01 per share (the “Common
Stock”), and 100,000,000 shares of preferred stock, par value $0.01 per share
(the “Preferred Stock”), of which 2,070,000 shares of Preferred Stock have been
classified and designated as 7.50% Series A Cumulative Redeemable Preferred
Stock, par value $0.01 per share (the “Series A Preferred Stock”). As of the
date if this Agreement, (i) 4,821,876 shares of Common Stock were issued and
outstanding, (ii) 2,040,000 shares of Series A Preferred Stock were issued and
outstanding, (iii) 125,629 restricted shares of Common Stock (the “Restricted
Shares”) were issued and outstanding, and (iv) warrants to acquire up to 250,000
shares of Common Stock were outstanding. All of the issued and outstanding
shares of the Company’s capital stock have been duly and validly authorized and
issued in compliance with all applicable federal and state securities Laws and
are fully paid and non-assessable, and are not subject to preemptive or similar
rights. Except as described in this Section 3.01(e), as of the date of this
Agreement, there were (i) no outstanding shares of capital stock of, or other
equity interests in, the Company, and (ii) no outstanding subscriptions,
options, warrants, calls, commitments, rights or agreements of any character
calling for the purchase, exchange or issuance of any shares of capital stock or
any other equity security of the Company or any securities representing the
right to purchase or otherwise receive any shares of capital stock or any other
equity security of the Company. No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the stockholders
of the Company may vote (“Voting Debt”) are issued and outstanding. Other than
as set forth in this subsection (e) or pursuant to this Agreement and the Series
B Articles Supplementary, (A) no equity securities or Voting Debt of the Company
are or may be required to be issued by reason of any options, warrants, rights
to subscribe to, calls or commitments of any character whatsoever, (B) there are
no outstanding securities or rights convertible into or exchangeable for any
equity securities or Voting Debt of the Company and (C) there are no Contracts,
commitments, understandings or arrangements by which the Company is bound to
issue additional equity securities or Voting Debt or options, warrants or rights
to purchase or acquire any additional equity securities or Voting Debt. Except
as set forth on Section 3.01(e)(i) of the Company Disclosure Schedule, the
Company is not a party to any stockholders’ agreement, voting trust agreement,
registration rights agreement or other similar agreement or understanding
relating to any equity securities of the Company or any other agreement relating
to the disposition, voting or dividends with respect to any equity securities of
the Company.

(ii)            Except as set forth on Section 3.01(e)(ii) of the Company
Disclosure Schedule, all of the issued and outstanding shares of capital stock
or other equity ownership interests of each Subsidiary of the Company are owned
by the Company, directly or indirectly, free and clear of any Liens, and all of
such shares or equity ownership interests have been duly and validly authorized
and issued in compliance with all applicable federal and state securities Laws
and are fully paid and non-assessable, and are not subject to preemptive or
similar rights. No Subsidiary of the Company has or is bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any shares of capital stock or
any other equity security of such Subsidiary or any securities representing the
right to purchase or otherwise receive any shares of capital stock or any other
equity security of such Subsidiary. No Subsidiary of the Company is a party to
any stockholders’ agreement, voting trust agreement, registration rights
agreement or other similar agreement or understanding relating to any equity
securities of such Subsidiary or any other

 10

 

agreement relating to the disposition, voting or dividends with respect to any
equity securities of such Subsidiary.

(f)             Company SEC Documents; Financial Statements; Controls.

(i)              The Company has filed with the SEC, on a timely basis, all
forms, documents and reports required to be filed or furnished with the SEC
since January 1, 2017, together with any amendments, restatements or supplements
thereto and those filed subsequent to the date of this Agreement (collectively,
the “Company SEC Documents”) and has paid, on a timely basis, all fees and
assessments due and payable in connection therewith.  As of their respective SEC
filing dates, the Company SEC Documents complied, and each of the Company SEC
Documents to be filed subsequent to the date hereof will comply, in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the applicable rules and regulations promulgated thereunder,
and none of the Company SEC Documents at the time they were filed, or will be
filed, as the case may be, contained, or will contain any untrue statement of a
material fact or omitted, or will omit, to state any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, or are to be made, not misleading. No
executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002, and the regulations promulgated thereunder.

(ii)            The consolidated financial statements of the Company (including
all related notes or schedules) included or incorporated by reference in the
Company SEC Documents complied as to form, as of their respective dates of
filing with the SEC, in all material respects with the published rules and
regulations of the SEC with respect thereto, have been prepared in all material
respects in accordance with GAAP consistently applied (except, in the case of
unaudited quarterly statements, as permitted by Form 10-Q of the SEC or other
rules and regulations of the SEC) applied on a consistent basis during the
periods involved (except (i) as may be indicated in the notes thereto or (ii) as
permitted by Regulation S-X) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods shown (subject, in the case of unaudited quarterly
financial statements, to normal year-end adjustments).

(iii)          The Company has established and maintains, and at all times since
January 1, 2017, has maintained, disclosure controls and procedures and a system
of internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act. The Company has identified
material weaknesses in its internal controls and its disclosure controls and
procedures. In particular, the Company identified a material weakness in its
ability to fully address its internal controls, including sufficiently
identified procedures and risk assessment analyses or fully tested existing
controls to meet the requirements of the 2013 Committee of Sponsoring
Organizations framework. These identified weaknesses would not reasonably be
expected to adversely affect in any material respect the Company’s ability to
record, process, summarize and report financial data, in each case which has not
been subsequently remediated.

 11

 

(g)            Absence of Certain Changes. Since January 1, 2017, until the date
hereof, (i) the Company and its Subsidiaries have conducted their respective
businesses in all material respects in the ordinary course, consistent with
prior practice, (ii) the Company has not made or declared any distribution in
cash or in kind to its stockholders or issued or repurchased any shares of its
capital stock or other equity interests, other than the declaration and payment
of the Company’s regular quarterly dividends on the Common Stock and the Series
A Preferred Stock, (iii) no event or events have occurred that, individually or
in the aggregate, has had or would reasonably be expected to have, a Material
Adverse Effect and (iv) the Company has not taken any actions which, had such
actions been taken after the date of this Agreement, would have required the
written consent of Purchaser pursuant to Section 4.01(a).

(h)            No Undisclosed Liabilities, etc. Neither the Company nor any of
its Subsidiaries has any liabilities or obligations of any nature (whether
absolute, accrued, contingent or otherwise) which are not fully reflected or
reserved against in the financial statements described in Section 3.01(f)(ii),
except for liabilities that have arisen since June 30, 2018 in the ordinary and
usual course of business and consistent with past practice and that,
individually or in the aggregate, have not had and would not reasonably be
expected to have, a Material Adverse Effect.

(i)              Compliance with Applicable Law.

(i)              The Company and each of its Subsidiaries are and since January
1, 2016 have been, in compliance with all state or federal laws, common law,
statutes, ordinances, codes, rules or regulations or other similar requirement
enacted, adopted, promulgated, or applied by any Governmental Entity (“Laws”) or
judgments, in each case, that are applicable to the Company or any of its
Subsidiaries, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Company and each of its
Subsidiaries hold all licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Entities (“Permits”) necessary for the lawful
conduct of their respective businesses, except where the failure to hold the
same would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(ii)            The Company and each of its Subsidiaries is, and since January
1, 2016 has been, in material compliance with (x) the Foreign Corrupt Practices
Act of 1977 and any rules and regulations promulgated thereunder, (y) any other
Laws applicable to the Company and its Subsidiaries, in each country in which
they operate, that address the prevention of corruption and (z) all regulations,
orders or other financial restrictions administered by the Office of Foreign
Assets Control of the United States Treasury Department (“OFAC”), including
OFAC’s Specially Designated Nationals List. Except as would not, individually or
in the aggregate, have or reasonably be expected to have, a Material Adverse
Effect, neither the Company nor any of its Subsidiaries maintain or need any
national security clearance or authorization to access classified information or
facilities to perform any current business or proposed business.

(j)              Legal Proceedings. Neither the Company nor any of its
Subsidiaries is a party to any, and there are no pending, or to the Knowledge of
the Company, threatened, legal, administrative, arbitral or other proceedings,
claims, actions or governmental investigations of

 12

 

any nature against the Company or any of its Subsidiaries or to which any of
their respective assets are subject or against any director, officer or employee
of the Company or any of its Subsidiaries (in their respective capacities as
such) (i) that, individually or in the aggregate, has had or would reasonably be
expected to have, a Material Adverse Effect or (ii) relating to or which
challenges the validity or propriety of the Transactions. Neither the Company
nor any of its Subsidiaries is subject to any order, judgment, injunction,
ruling or decree of a Governmental Entity that, individually or in the
aggregate, has had or would reasonably be expected to have, a Material Adverse
Effect. Except as, individually or in the aggregate, has not had and would not
reasonably be expected to have, a Material Adverse Effect, (i) there is no
unresolved violation, criticism or exception by any Governmental Entity with
respect to any Company SEC Document or relating to any examinations or
inspections of the Company or any of its Subsidiaries and (ii) since December
31, 2015, there has been no formal or informal inquiries by, or disagreements or
disputes with, any Governmental Entity with respect to the business, operations,
policies or procedures of the Company or any of its Subsidiaries.

(k)            Taxes, Tax Returns, and REIT Status.

(i)              Each of the Company and its Subsidiaries has duly and timely
filed (including all applicable extensions) all material Tax Returns required to
be filed by it on or prior to the date hereof (all such returns being accurate
and complete in all material respects), has paid all Taxes shown thereon as
arising and has duly paid or made provision for the payment of all material
Taxes that have been incurred or are due or claimed to be due from it by U.S.
federal, state, or local or non-U.S. taxing authorities, other than Taxes (A)
that are not yet delinquent or are being contested in good faith through
appropriate proceedings, (B) have not been finally determined and (C) have been
adequately reserved against.

(ii)            No deficiency assessment or proposed adjustment regarding any
material Taxes of the Company and its Subsidiaries is pending or, to the
Knowledge of the Company, is threatened. The accruals and reserves regarding
Taxes on the audited financial statements of the Company are in conformity with
GAAP and are adequate to meet any assessments and related liabilities. Since the
date of the most recent audited financial statements, the Company and its
Subsidiaries have not incurred any material Tax liabilities other than Tax
liabilities incurred in the ordinary course of business.

(iii)          Each of the Company and its Subsidiaries have withheld and paid
all Taxes required to be withheld and paid in connection with any amounts paid
or owing to any employee, creditor or other third party.

(iv)          Commencing with its taxable year ending December 31, 2012, the
Company effectively elected to be taxed as a real estate investment trust (a
“REIT”) pursuant to Sections 856 through 860 of the Code and has been organized
and operated in conformity with the requirements for qualification and taxation
as a REIT, and its proposed method of operation as set forth in the Company SEC
Documents will enable it to continue to meet the requirements for qualification
and taxation as a REIT under the Code. The Company intends to continue to
qualify as a REIT for all subsequent years, and the Company does not know of any
event that could reasonably be expected to cause the Company to fail to qualify
as a REIT at any time. All statements regarding the Company’s qualification and
taxation as a REIT and descriptions of the

 13

 

Company’s organization and proposed method of operation (inasmuch as they relate
to the Company’s qualification and taxation as a REIT) set forth in the Company
SEC Documents are true, complete, and correct summaries of the legal or Tax
matters described therein in all materials respects.

(v)            To the Knowledge of the Company, the Company is a “domestically
controlled qualified investment entity” (within the meaning of 897(h)(4) of the
Code).

(vi)          No Taxes have been imposed on the Company or any of its
Subsidiaries pursuant to Section 1374 of the Code, and the Company has no
potential liability for Tax under Section 1374 of the Code. Neither the Company
nor any of its Subsidiaries has since its formation (A) acquired assets from
another corporation in a transaction in which the Tax basis of the acquired
assets was determined, in whole or in part, by reference to the Tax basis of the
acquired assets (or any other property) in the hands of the transferor or (B)
acquired the stock of any corporation that is a qualified REIT subsidiary.

(l)              Real Property. The Company does not directly own, lease or
sublease any real property and no Subsidiary owns directly any real property
other than for investment purposes made in the ordinary course of business. 
With respect to the real property leased or subleased to the Company or its
Subsidiaries, the lease or sublease for such property is valid, legally binding,
enforceable and in full force and effect, and none of the Company or any
Subsidiary is in breach of or default under such lease or sublease, and no event
has occurred which, with notice, lapse of time or both, would constitute a
breach or default by the Company or any Subsidiary party to such agreement or
permit termination, modification or acceleration by any third party thereunder,
except in each case, for such invalidity, failure to be binding,
unenforceability, ineffectiveness, breaches, defaults, terminations,
modifications, accelerations or repudiations that have not resulted in or would
not reasonably be expected to result in a Material Adverse Effect.

(m)           Environmental Liability. Except as, individually or in the
aggregate, has not had and would not reasonably be expected to have, a Material
Adverse Effect:

(i)              each of the Company and its Subsidiaries have at all times been
in compliance with all applicable Environmental Laws, which compliance includes
obtaining, maintaining and complying with all permits, consents, certificates,
approvals and orders of any Governmental Entity required to be obtained pursuant
to applicable Environmental Laws (“Environmental Permits”), (b) all
Environmental Permits are in full force and effect and, where applicable,
applications for renewal or amendment thereof have been timely filed, and (c) no
suspension or cancellation of any Environmental Permit is pending or threatened
in writing;

(ii)            there are no legal, administrative, arbitral or other
proceedings, claims, actions, causes of action or notices with respect to any
environmental, health or safety matters or any private or governmental
environmental, health or safety investigations or remediation activities of any
nature seeking to impose, or that are reasonably likely to result in, any
liability or obligation of the Company or any of its Subsidiaries arising under
common law or under any local, state or federal environmental, health or safety
Law, including the

 14

 

Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, pending or threatened against the Company or any of its Subsidiaries;

(iii)          to the Knowledge of the Company, there is no reasonable basis
for, or circumstances that are reasonably likely to give rise to, any such
proceeding, claim, action, investigation or remediation by any Governmental
Entity or any third party that would give rise to any liability or obligation on
the part of the Company or any of its Subsidiaries; and

(iv)          neither the Company nor any of its Subsidiaries is subject to any
agreement, order, judgment, decree, letter or memorandum by or with any
Governmental Entity or third party imposing any liability or obligation with
respect to any of the foregoing.

(n)            Company Information. None of the information to be contained in
any document filed with any regulatory agency in connection with the
transactions contemplated by this Agreement (the “Regulatory Filings”), in each
case, other than Purchaser Information, as to which no representation is made by
the Company, will, at the time such filing is made, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading.

(o)            State Takeover Laws; No Rights Agreement.

(i)              The Board has adopted a resolution exempting all business
combinations between the Company and any person from the provisions of Title 3,
Subtitle 6 of the MGCL. The Board has also opted out of the provisions of Title
3, Subtitle 7 of the MGCL in the Company’s Bylaws. As a result of the foregoing,
no “business combination,” “control share acquisition,” “fair price,”
“moratorium” or other anti-takeover Laws (each, a “Takeover Law”) apply or will
apply to the Company pursuant to this Agreement or the Transactions. Further,
the Board has taken all such actions required such that the Purchaser shall not
be and “interested stockholder” as defined in Section 3-601(j) of the MGCL as a
result of the consummation of the Transaction.

(ii)            Notwithstanding the fact that the Company may, by the
affirmative vote of a majority of votes cast by stockholders entitled to vote
generally for directors, opt-in to Title 3, Subtitle 7 of the MGCL and alter or
repeal the Board resolution exempting all business combinations between the
Company and any person from the provisions of Title 3, Subtitle 6 of the MGCL,
pursuant to Section 3-603(c) of the MGCL, the Board, by resolution adopted under
Section 3-603(c) of the MGCL and made irrevocable, has exempted from the
provisions of Section 3-602 of the MGCL, any Business Combination (as defined in
Section 3-601(e) of the MGCL) between the Company and any one or more of any
Purchaser or any affiliate or associate (as such terms are defined in Section
3-601 of the MGCL) of any Purchaser.

(iii)          The Company is not party to a stockholder rights agreement,
“poison pill” or similar anti-takeover agreement or plan.

(p)            Status of Securities. The Purchased Securities have been duly
authorized by all necessary corporate action. When issued on the Closing Date,
the Purchased Securities will be, and, when issued, any shares of Common Stock
issuable upon conversion of any

 15

 

Purchased Securities will be, validly issued in compliance with all applicable
federal and state securities Laws, free and clear of all Liens (other than
restrictions under applicable securities Laws), fully paid and non-assessable,
will not subject the holders thereof to personal liability and will not be
subject to preemptive or similar rights of any other stockholder of the Company.
Not fewer than 4,411,764 shares of Common Stock have been duly reserved for
issuance upon the conversion of the Purchased Securities in accordance with the
Series B Articles Supplementary. When issued upon the conversion of any of the
Purchased Securities, such shares of Common Stock will be validly issued in
compliance with all applicable federal and state securities Laws, free and clear
of all Liens (other than restrictions under applicable securities Laws), fully
paid and non-assessable, will not subject the holders thereof to personal
liability and will not be subject to preemptive or similar rights of any other
stockholder of the Company.

(q)            Offering of Securities. The sale of the Purchased Securities
pursuant to this Agreement is exempt from the registration and prospectus
delivery requirements of the Securities Act and the rules and regulations
thereunder. Without limiting the generality of the foregoing, neither the
Company nor, to the Knowledge of the Company, any other Person authorized by the
Company to act on its behalf, has engaged in a general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act) of
investors with respect to offers or sales of Series B Preferred Stock, and
neither the Company nor, to the Knowledge of the Company, any Person acting on
its behalf has made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would cause the offering or
issuance of Series B Preferred Stock under this Agreement to be integrated with
prior offerings by the Company for purposes of the Securities Act that would
result in none of Regulation D or any other applicable exemption from
registration under the Securities Act to be available, nor will the Company take
any action or steps that would cause the offering or issuance of Series B
Preferred Stock under this Agreement to be integrated with other offerings by
the Company.

(r)             Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the NYSE
American and the Company has taken no action designed to, or which, to the
Knowledge of the Company, is reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NYSE American, nor has the Company received
as of the date of this Agreement any notification that the SEC or the NYSE
American is contemplating terminating such registration or listing.

(s)             Indebtedness. Except with respect to the covenants contained in
the KeyBank Credit Agreements, the Company is not party to any material
Contract, and is not subject to any provision in the Charter or resolutions of
the Board that, in each case, by its terms prohibits or prevents the Company
from paying dividends in form and the amounts contemplated by the Series B
Articles Supplementary. The Company is not in material breach of, or default or
violation under, the KeyBank Credit Agreements.

(t)              Brokers and Finders. Except for Sandler O’Neill & Partners,
L.P., neither the Company nor any of its Subsidiaries nor any of their
respective officers, directors, employees or agents has utilized any broker,
finder, placement agent or financial advisor or incurred any liability for any
fees or commissions in connection with any of the Transactions.

 16

 

(u)            NYSE American. The NYSE American has not objected to the terms
and conditions of this Agreement or the Series B Articles Supplementary.

(v)            Excepted Holder Limited Waiver. Pursuant to Section 7.2.7 of the
Charter and upon receipt by the Company of a tax representation letter described
in Section 4.13 as of Closing, at or prior to Closing, the Board (i) has waived
without conditions or restrictions (except as noted below), and has exempted the
Purchaser from the application of, the restrictions on transfer and ownership of
Capital Stock (as defined in the Charter) set forth in Article VII of the
Charter with respect to the transfer and ownership of Series B Preferred Stock
and Common Stock contemplated by this Agreement and the Series B Articles
Supplementary, including any and all shares of Common Stock issued or issuable
upon conversion of all or any portion of the Series B Preferred Stock to Common
Stock as provided in the Series B Articles Supplementary, and (ii) has
designated the Purchaser as an Excepted Holder (as defined in the Charter) for
purposes of Article VII of the Charter and has established an Excepted Holder
Limit (as defined in the Charter) for the Purchaser of all of the Series B
Preferred Stock and of whatever percentage interest of Common Stock is, or would
be, issued upon conversion of all of the Series B Preferred Stock in accordance
with the Series B Articles Supplementary (such percentage to be automatically
adjusted upon any purchase or redemption of Common Stock by the Company);
provided, however, the parties agree that (1) notwithstanding such waiver and
exemption, if, at any time from the Closing through December 31, 2024, the
Purchaser’s Beneficial Ownership (as defined in the Charter) or Constructive
Ownership (as defined in the Charter) of Capital Stock (even if such Beneficial
Ownership or Constructive Ownership is not in excess of the Excepted Holder
Limit) would result in the Company being “closely held” within the meaning of
Section 856(h) of the Code (without regard to whether the ownership interest is
held during the last half of the taxable year) or otherwise result in the
Company failing to qualify as a REIT (either such result, an “Adverse REIT
Result”), then that number of shares of Capital Stock that otherwise would
result in the Company being “closely held” within the meaning of Section 856(h)
of the Code (without regard to whether the ownership interest is held during the
last half of the taxable year) or that would result in the Company failing to
qualify as a REIT shall be automatically transferred to a trust in accordance
with the Charter, and such Capital Stock shall be subject to all the terms and
limitations set forth therein, and (2) any permitted assignee and/or transferee
of the Purchaser shall be entitled to receive a waiver and exemption comparable
to the waiver and exemption described above from the Company so long as such
permitted assignee or transferee delivers to the Company a representation letter
described in Section 4.13 prior to or as of the effective time of such
assignment or transfer, and provided further, that the determination as to
whether an Adverse REIT Result has occurred shall be made without regard to any
action taken by the Company or any holder of the Company’s Capital Stock other
than the Purchaser.

Section 3.02.     Representations and Warranties of Purchaser. Purchaser
represents and warrants to, and agrees with, the Company as of the date hereof
(or as of such earlier date in the case of any representation or warranty
expressly made as of an earlier date) and as of the Closing Date as follows:

(a)             Organization. Purchaser is duly organized, validly existing and
in good standing under the laws of its jurisdiction of formation and has all
requisite corporate power and authority to own, operate and lease its properties
and to carry on its business as it is being conducted on the date of this
Agreement.

 17

 

(b)            Authorization; No Conflicts. (i) Purchaser has full corporate
power and authority to execute and deliver this Agreement and the Ancillary
Agreements to which it is a party and to consummate the Transactions. The
execution, delivery and performance by Purchaser of this Agreement and each
Ancillary Agreement to which it is a party and the consummation of the
Transactions have been duly authorized by all necessary action on behalf of
Purchaser. No other proceedings on the part of Purchaser are necessary to
authorize the execution, delivery and performance by Purchaser of this Agreement
and each Ancillary Agreement to which it is a party and consummation of the
Transactions. This Agreement has been, and on or prior to the Closing each
Ancillary Agreement to which it is a party will be, duly and validly executed
and delivered by Purchaser. This Agreement is, and upon its execution at or
prior to the Closing each Ancillary Agreement to which it is a party will be, a
valid and binding obligation of Purchaser, enforceable against it in accordance
with its terms.

(ii)            The execution, delivery and performance of this Agreement and
the Ancillary Agreements to which it is a party, the consummation by Purchaser
of the Transactions and the compliance by Purchaser with any of the provisions
hereof and thereof will not conflict with, violate or result in a breach of any
provision of, or constitute a default (or an event, which, with or without
notice or lapse of time or both would constitute a default) under, or result in
the termination of or accelerate the performance required by, or result in a
right of termination or acceleration under, (A) any provision of the
organizational documents of Purchaser or (B) any Contract, Permit, judgment,
order, decree, ruling, injunction or Law applicable to Purchaser or its
properties or assets other than any such conflict, violation, breach, default,
termination and acceleration under clause (B) that, individually or in the
aggregate, would not reasonably be expected to materially and adversely affect
or delay the consummation of the Transactions by Purchaser.

(c)             Consents and Approvals. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity or other third party is required on the part of Purchaser in connection
with the execution, delivery and performance by Purchaser of this Agreement and
the Ancillary Agreements to which it is a party and the consummation by
Purchaser of the Transactions.

(d)            Purchase Price. At the Closing, the Purchaser will have available
funds necessary to pay the Purchase Price for the Purchased Securities on the
terms and conditions contemplated by this Agreement.

(e)             Securities Act. Purchaser is acquiring the Purchased Securities
solely for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof in violation of the Securities Act.

(f)             Accredited Investor. Purchaser is an accredited investor (as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act),
and has such knowledge and experience in business and financial matters so as to
enable it to understand and evaluate the risks of and form an investment
decision with respect to its investment in the Purchased Securities and to
protect its own interest in connection with such investment.

 18

 

(g)            Brokers and Finders. Neither Purchaser nor any of its officers,
directors, employees or agents has utilized any broker, finder, placement agent
or financial advisor or incurred any liability for any fees or commissions in
connection with any of the Transactions.

(h)            Purchaser Information. None of the information with respect to
Purchaser and its Affiliates or any of their respective officers and directors
that is provided to the Company by Purchaser or any of its representatives
(collectively, “Purchaser Information”) specifically for inclusion in any of the
Regulatory Filings, will, at the time such filing is made, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they are made, not misleading.

ARTICLE IV

Additional Agreements of the Parties

Section 4.01.     Covenants.

(a)             Negative Covenants. Except as required by applicable Law, as
expressly required by this Agreement or as set forth in Section 4.01 of the
Company Disclosure Schedule, during the period from the date of this Agreement
until the Closing Date, unless Purchaser otherwise consents in writing, the
Company shall, and shall cause its Subsidiaries to, operate their businesses in
all material respects in the ordinary course consistent with past practice.
Without limiting the generality of the foregoing, except as required by
applicable Law, as expressly required by this Agreement or as set forth in
Section 4.01 of the Company Disclosure Schedule, during the period from the date
of this Agreement until the Closing Date, the Company shall not, and shall cause
its Subsidiaries not to, without the prior written consent of Purchaser (such
consent not to be unreasonably withheld, conditioned or delayed):

(i)              issue, sell or grant any shares of its capital stock or other
equity or voting interests, or any securities or rights convertible into,
exchangeable or exercisable for any shares of its capital stock or other equity
or voting interests, or any rights, warrants or options to purchase any shares
of its capital stock or other equity or voting interests, other than the
authorization and issuance of the Series B Preferred Stock to Purchaser and the
consummation of the Transactions;

(ii)            redeem, purchase or otherwise acquire any of its outstanding
shares of capital stock or other equity or voting interests, or any rights,
warrants or options to acquire any shares of its capital stock or other equity
or voting interests;

(iii)          establish a record date for, declare, set aside for payment or
pay any dividend on, or make any other distribution in respect of, any shares of
its capital stock or other equity or voting interests, other than in connection
with the Company’s regular quarterly dividends on the Common Stock and Class A
Preferred Stock, not to exceed $0.375 per share and $0.46875 per share,
respectively;

(iv)          split, combine, subdivide or reclassify any shares of its capital
stock or other equity or voting interests;

 19

 

(v)            amend or supplement its Charter or Bylaws or other organizational
documents;

(vi)          incur Indebtedness for borrowed money in excess of $250,000;

(vii)        other than the Jacksonville Acquisition, make any acquisition
(including by merger or consolidation) of the capital stock or any other equity
interest or a material portion of the assets of any other Person or any real
property asset or assets, if the aggregate amount of consideration paid or
transferred by the Company and its Subsidiaries in connection with all such
transactions would exceed $1 million;

(viii)      sell, license or lease to any Person, in a single transaction or
series of related transactions, any of its properties or assets for
consideration, individually or in the aggregate, in excess of $10 million except
(A) dispositions of inventory and dispositions of obsolete, surplus or worn out
assets or assets that are no longer used or useful in the conduct of the
business of the Company or any of its Subsidiaries, (B) transfers among the
Company and any of its Subsidiaries, (C) leases and subleases of real property
owned by the Company or any of its Subsidiaries and leases of real property
under which the Company or any of its Subsidiaries is a tenant or a subtenant
and voluntary terminations or surrenders of such leases or subleases, in each
case, individually and in the aggregate in the ordinary course of business, or
(D) sales of real property owned by the Company or any of its Subsidiaries in
the ordinary course of business consistent with past practice and not exceed $1
million; or

(ix)          enter into, or amend, terminate or renew in any material respect,
any Contract between the Company or one of its Subsidiaries, on the one hand,
and any of its Affiliates (other than the Company’s Subsidiaries) or any officer
or director of the Company or any of its Subsidiaries, on the other hand,
outside the ordinary course of business.

(b)            Executive Holding Requirements. At any time that any shares of
Series B Preferred Stock are outstanding, the Persons serving as Chief Executive
Officer and the President shall, at all times shares of Series B Preferred Stock
are outstanding, beneficially own, in the aggregate, at least 122,229 shares of
Common Stock (subject to adjustment for any stock split, stock dividend,
combination or other proportionate reduction or increase to the Common Stock).

Section 4.02.     Maintenance of REIT Status. Until the first day of the first
calendar year in which no Series B Preferred Stock remains issued and
outstanding, the Company shall continue to be taxed as a REIT under the Code,
and thereafter the Company shall use its best efforts to continue to qualify as
a REIT under the Code unless its board of directors determines that it is no
longer in the best interests of the Company and its stockholders to be so
qualified.

Section 4.03.     Access.

(a) The Company shall permit representatives of Purchaser to visit and inspect,
at Purchaser’s expense, any of the properties of the Company or its Subsidiaries
to examine the corporate books and make copies or extracts therefrom and to
discuss the affairs, finances and accounts of the Company and its Subsidiaries
with the principal officers of the Company, all upon reasonable notice and at
such reasonable times and as often as Purchaser may reasonably request. Any
examination pursuant to this Section 4.03 shall be conducted during

 20

 

normal business hours and in such manner as not to interfere unreasonably with
the conduct of the business of the Company, and nothing herein shall require the
Company or any of its Subsidiaries to disclose any information to the extent
that, upon the advice of counsel, such disclosure (i) would be prohibited by
applicable Law or (ii) would reasonably be expected to cause a violation of any
Contract to which the Company or any of its Subsidiaries is a party or(iii)
would cause a loss of privilege to the Company or any of its Subsidiaries
(provided that the Company shall use commercially reasonable efforts to make
appropriate substitute disclosure arrangements under circumstances where the
foregoing restrictions apply).

(b)            The provisions of paragraph (a) of this Section 4.03 shall
terminate and no longer be of any effect from and after such time as Purchaser
no longer beneficially owns any shares of Series B Preferred Stock convertible
into shares of Common Stock, or shares of Common Stock issued upon the
conversion of any shares of Series B Preferred Stock, or any combination of the
foregoing, in any case representing at least five percent (5%) of the Common
Stock then outstanding.

Section 4.04.     Securities Laws; Legends. (a) Purchaser acknowledges and
agrees that, as of the date hereof, neither the Purchased Securities nor the
securities issuable upon the conversion of the Purchased Securities have been or
will be registered under the Securities Act or the securities Laws of any state
and that they may be sold or otherwise disposed of only in one or more
transactions registered under the Securities Act and, where applicable, such
Laws, or as to which an exemption from the registration requirements of the
Securities Act and, where applicable, such Laws, is available. Purchaser
acknowledges that, except as provided in the Ancillary Agreements, Purchaser has
no right to require the Company to register the Purchased Securities or the
securities issuable upon the conversion of the Purchased Securities. Purchaser
further acknowledges and agrees that each certificate evidencing the Purchased
Securities shall bear a legend substantially as set forth in paragraph (b) of
this Section 4.04.

(b)            Certificates evidencing the Purchased Securities, if any, and any
securities issued upon the conversion thereof shall bear legends in
substantially the following form:

The securities represented by this Certificate have not been registered under
the Securities Act of 1933, as amended, and may not be transferred, sold or
otherwise disposed of except pursuant to a registration statement in effect
under such act and applicable state securities laws or pursuant to an exemption
from registration under such act or such laws.

(c)             When issued pursuant hereto, the certificates evidencing the
Purchased Securities shall also bear any legend required by any applicable state
blue sky law.

(d)            Any holder of Purchased Securities may request the Company to
remove any or all of the legends described in this Section 4.04 from the
certificates evidencing such Purchased Securities by submitting to the Company
such certificates, together with an opinion of counsel reasonably satisfactory
to the Company to the effect that such legend or legends are no longer required
under the Securities Act or applicable state securities Laws, as the case may
be.

 21

 

Section 4.05. Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate for any security of the Company and, in the case
of loss, theft or destruction, upon delivery of an undertaking by the holder
thereof to indemnify the Company, or, in the case of mutilation, upon surrender
and cancellation thereof, the Company will issue a new certificate for an
equivalent number of shares or another security of like tenor, as the case may
be.

Section 4.06.     Regulatory Matters.

(a)             Subject to the terms and conditions of this Agreement, each of
the Company and Purchaser shall cooperate with the other party and use (and the
Company shall cause its Subsidiaries to use) its reasonable best efforts
(unless, with respect to any action, another standard of performance is
expressly provided for herein) to promptly (i) take, or cause to be taken, all
actions, and do, or cause to be done, and assist and cooperate with each other
in doing, all things necessary, proper or advisable to cause the conditions to
Closing to be satisfied as promptly as reasonably practicable and to consummate
and make effective, in the most expeditious manner reasonably practicable, the
Transactions, including preparing and filing promptly and fully all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents,
(ii) obtain all approvals, consents, registrations, waivers, Permits, orders and
other confirmations from any Governmental Entity or third party necessary,
proper or advisable to consummate the Transactions, (iii) execute and deliver
any additional instruments necessary to consummate the Transactions and
(iv) defend or contest in good faith any action brought by a third party that
could otherwise prevent or impede, interfere with, hinder or delay in any
material respect the consummation of the Transactions.

(b)            Notwithstanding anything to the contrary contained in this
Agreement, nothing in this Agreement shall require Purchaser to (i) propose,
negotiate, commit to, or effect the sale, divestiture, transfer, licensing or
disposition of any assets or operations of Purchaser or the Company or any of
their respective Affiliates, (ii) hold separate any assets or operations (either
before or after the Closing Date) of Purchaser or the Company or any of their
respective Affiliates or (iii) change or modify any course of conduct or
otherwise make any commitment (to any Governmental Entity or otherwise)
regarding future operations of Purchaser’s or the Company’s business, in any
case, to obtain any approval from any Governmental Entity or to prevent the
initiation of any lawsuit by any Governmental Entity under any antitrust or
competition Law or to prevent the entry of any decree, judgment, preliminary or
permanent injunction or any order that would otherwise make the Transactions
unlawful.

Section 4.07.     NYSE American Listing of Shares. The Company shall promptly
apply to cause the shares of Common Stock to be issued upon conversion of the
Series B Preferred Stock to be approved for listing on the NYSE American,
subject to official notice of issuance.

Section 4.08.     Transfers. The Series B Preferred Stock is freely
transferrable, other than with respect to restrictions pursuant to applicable
Law, including, without limitation, the Securities Act, or restrictions set
forth in the Company’s Charter.

Section 4.09.     Use of Proceeds. The Company agrees to use all of the proceeds
from the

 22

 

issuance of the Purchased Securities to (i) fund a portion of the purchase price
for the Jacksonville Acquisition, (ii) repay all amounts outstanding under the
Term Loan Facility, and (iii) repay a portion of the amounts outstanding under
the Revolving Loan Facility, to pay the closing costs related to the
Transactions and for general working capital.

Section 4.10.     Section 16b-3. So long as the Purchaser has the right to
designate any Purchaser Nominee, the Board shall take such action as is
necessary to cause the exemption of acquisitions of the Purchased Securities at
the Closing, the disposition of shares of Series B Preferred Stock and the
acquisition of shares of Common Stock upon the conversion of any shares of
Series B Preferred Stock, and any other disposition of securities to or
acquisition of securities from the Company, as applicable, from the liability
provisions of Section 16(b) of the Exchange Act pursuant to Rule 16b-3.

Section 4.11.     Tax Treatment. Except to the extent otherwise required by law,
the Company and the Purchaser shall (i) treat the Series B Preferred Stock as
stock other than preferred stock for purposes of Section 305 of the Code, and
(ii) take no position inconsistent with this Section 4.11 on any Tax Return or
in their respective dealings with U.S. federal, state and local Tax authorities.

Section 4.12.     Annual Tax Opinion. So long as any of the Series B Preferred
Stock remains issued and outstanding, the Company shall, no later than March 31
of each year, cause its independent public accountants or a nationally
recognized law firm to provide to the Purchaser an opinion substantially in the
form attached hereto as Exhibit D, together with a copy of any officer’s
certificate referenced in such opinion, with such modifications to such opinion
as necessary to reflect developments subsequent to the date hereof so long as
such developments do not result in a change in the basic legal conclusions
expressed therein.

Section 4.13.     Tax Representation Letter. The Purchaser shall use
commercially reasonable efforts to deliver to the Company and Dentons US LLP,
for purposes of the waiver described in Section 3.01(v) and the tax opinion
described in Section 5.01(i), a tax representation letter, dated as of the
Closing Date, containing such representations and warranties that are reasonable
and customary, solely regarding Purchaser’s ownership of the capital stock of
the Company and that are qualified, to the extent customary, to the best of the
Purchaser’s knowledge.  Without limiting the foregoing, if Purchaser does not
deliver such tax representation letter to Dentons US LLP at or prior to the
Closing, then (i) the Company shall in no event be required to cause Dentons US
LLP to deliver the tax opinion described in Section 5.01(i), and (ii) the
conditions set forth in Section 5.01(i) and (j) shall not be satisfied through
no fault of the Company or the Purchaser (and neither party shall be in default
as a result of such conditions not being satisfied).  In connection with any tax
opinion described in Section 4.12, to the extent requested by Dentons US LLP (or
other applicable law firm or accounting firm that will deliver such opinion),
the Purchaser shall use commercially reasonable efforts to deliver a tax
representation letter containing reasonable and customary representations
comparable to those contained in the tax representation letter delivered at
Closing pursuant to this Section 4.13 and that are qualified, to the extent
customary, to the best of the Purchaser’s knowledge.

 23

 

ARTICLE V

Conditions to Closing

Section 5.01.     Conditions of Purchaser. The obligations of Purchaser to
purchase the Purchased Securities at the Closing are subject to satisfaction or
waiver of each of the following conditions precedent:

(a)             Representations and Warranties; Covenants.

(i)              The representations and warranties of the Company (A) contained
in Section 3.01(e)(i) of this Agreement shall be true and correct in all
respects (other than de minimis inaccuracies), (B) contained in Section 3.01(a),
Section 3.01(c), Section 3.01(i), Section 3.01(o), Section 3.01(p), Section
3.01(t) and Section 3.01(u) shall be true and correct in all respects and (C)
contained in any other Section of this Agreement and in the Ancillary Agreements
shall be true and correct (disregarding all qualifications or limitations set
forth in such representations and warranties as to “materiality”, “Material
Adverse Effect” and words of similar import), except, in the case of clause (C),
where the failure of such representations and warranties to be so true and
correct would not, individually or in the aggregate, have or reasonably be
expected to have, a Material Adverse Effect, in each case, on and as of the date
of this Agreement or the date of such Ancillary Agreement, as the case may be,
and on and as of the Closing Date with the same effect as though made on and as
of such respective dates (unless any such representation or warranty is made
only as of a specific date, in which event such representation or warranty shall
be so true and correct only as of such specific date); and

(ii)            the Company shall have performed and complied with all covenants
required hereunder to be performed by it at or prior to the Closing.

(b)            Material Adverse Effect. There shall not have occurred, since the
date hereof, any circumstance, development, effect, change, event, occurrence or
state of facts that, individually or in the aggregate, has had or would
reasonably be expected to have, a Material Adverse Effect.

(c)             KeyBank Credit Agreements. The Company shall not have breached,
and immediately following the closing of the Transactions shall not be in
breach, of any of the provisions of the KeyBank Credit Agreements, including the
financial covenants therein.

(d)            Company Certificate. The Company shall have delivered to
Purchaser a certificate, dated as of the Closing Date, signed by its chief
executive officer and its chief financial officer, to the effect that the
conditions set forth in Sections 5.01(a), (b) and (c) have been satisfied.

(e)             No Legal Prohibition. There shall be no action, suit,
investigation or proceeding pending by or before any Governmental Entity of
competent jurisdiction that seeks to restrain, enjoin or prevent the
consummation of the Transactions, and there shall not be in effect any order,
judgment, decree or injunction of a court or agency of competent jurisdiction or
other legal restraint or prohibition which renders illegal, enjoins or prohibits
consummation of the Transactions.

 24

 

(f)             Investor Rights Agreement. The Investor Rights Agreement shall
have been executed and delivered by the Company.

(g)            Series B Articles Supplementary. The Series B Articles
Supplementary shall have been accepted for record by the State Department of
Assessments and Taxation of Maryland, and a certified copy thereof shall have
been delivered to Purchaser.

(h)            Jacksonville. All conditions to the closing of the Jacksonville
Acquisition on the terms set forth in the Jacksonville Agreement shall have been
satisfied, and the parties thereto shall be prepared to, and shall, consummate
the Jacksonville Acquisition immediately following the Closing.

(i)              Legal Opinion. The Purchaser shall have received the opinion of
Dentons US LLP in the form of Exhibit D, executed by such counsel and delivered
to Purchaser.

(j)              Company Certificate. The Purchaser shall have received a
certificate of the Secretary or Assistant Secretary or similar officer of the
Company dated as of the Closing Date, certifying and attesting that attached
thereto is a true and complete copy of the resolutions duly adopted by the Board
authorizing the execution, delivery and performance of this Agreement and the
Transactions, the filing of the Series B Articles Supplementary with the State
Department of Assessments and Taxation of Maryland, the sale and purchase of the
Series B Preferred Stock, the matters referred to in Section 3.01(o) and
3.01(v), and that such resolutions have not been modified, rescinded or amended
and are in full force and effect as of the Closing Date; and which resolutions
shall be in form and substance reasonably satisfactory to Purchaser.

Section 5.02.     Conditions of Sale. The obligation of the Company to sell the
Purchased Securities at the Closing is subject to satisfaction or waiver of each
of the following conditions precedent:

(a)             Representations and Warranties; Covenants. The representations
and warranties of Purchaser contained in this Agreement shall be true and
correct in all material respects on and as of the date of this Agreement and on
and as of the Closing Date with the same effect as though made on and as of such
dates (unless any such representation or warranty is made only as of a specific
date, in which event such representation or warranty shall be true and correct
in all material respects only as of such specific date), and Purchaser shall
have performed and complied with all covenants required hereunder to be
performed by them at or prior to the Closing.

(b)            Purchaser’s Certificate. An executive officer of Purchaser shall
have delivered to the Company a certificate, dated as of the Closing Date, to
the effect that the conditions set forth in Section 5.02(a) have been satisfied.

(c)             No Legal Prohibition. There shall be no action, suit,
investigation or proceeding pending by or before any Governmental Entity of
competent jurisdiction that seeks to restrain, enjoin or prevent the
consummation of the Transactions, and there shall not be in effect any order,
judgment, decree or injunction of a court or agency of competent jurisdiction or
other legal restraint or prohibition which renders illegal, enjoins or prohibits
consummation of the Transactions.

 25

 

(d)            Investor Rights Agreement. The Investor Rights Agreement shall
have been executed and delivered by the Purchaser.

ARTICLE VI

Termination

Section 6.01.     Termination. This Agreement may be terminated and the
Transactions abandoned at any time prior to the Closing:

(a)             by the mutual written consent of the Company and Purchaser;

(b)            by (i) the Purchaser upon written notice to the Company, if the
Closing shall not have occurred on or prior to December 31, 2018 (the “Purchaser
Termination Date”), or (ii) the Company upon written notice to the Purchaser, if
the Closing shall not have occurred on or prior to March 31, 2019 (the “Company
Termination Date”); provided, however, that the right to terminate this
Agreement under this Section 6.01(b) shall not be available to any party if the
breach by such party of its representations and warranties set forth in this
Agreement or the failure of such party to perform any of its covenants under
this Agreement has been a principal cause of or primarily resulted in the events
specified in this Section 6.01(b);

(c)             by any party if any action, suit, investigation, proceeding,
order, judgment, decree, injunction or other legal restraint or prohibition
enjoining or otherwise prohibiting the consummation of the Transactions shall be
in effect and shall have become final and nonappealable prior to the Closing
Date; provided, however, that the party seeking to terminate this Agreement
pursuant to this Section 6.01(c) shall have used the required efforts to cause
the conditions to Closing to be satisfied in accordance with Section 4.06;

(d)            by Purchaser if the Company shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 5.01(a)
and (ii) is incapable of being cured prior to the Purchaser Termination Date, or
if capable of being cured, shall not have been cured within thirty (30) calendar
days (but in no event later than the Purchaser Termination Date) following
receipt by the Company of written notice of such breach or failure to perform
from Purchaser stating Purchaser’s intention to terminate this Agreement
pursuant to this Section 6.01(d) and the basis for such termination; provided,
however, that a Purchaser shall not have the right to terminate this Agreement
pursuant to this Section 6.01(d) if Purchaser is then in material breach of any
of its representations, warranties, covenants or agreements hereunder which
breach would give rise to the failure of a condition set forth in
Section 5.02(a); or

(e)             by the Company if a Purchaser shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 5.02(a)
and (ii) is incapable of being cured prior to the Company Termination Date, or
if capable of being cured, shall not have been cured within thirty (30) calendar
days (but in no event later than the Company Termination Date) following receipt

 26

 

by Purchaser of written notice of such breach or failure to perform from the
Company stating the Company’s intention to terminate this Agreement pursuant to
this Section 6.01(e) and the basis for such termination; provided, however, that
the Company shall not have the right to terminate this Agreement pursuant to
this Section 6.01(e) if the Company is then in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 5.01(a).  

Section 6.02.     Effect of Termination.

(a)             In the event of the termination of this Agreement as provided in
Section 6.01, written notice thereof shall be given to the other party,
specifying the provision hereof pursuant to which such termination is made, and
this agreement shall forthwith become null and void (other than this Section
6.02 and Article VII (excluding Section 7.07), all of which shall survive
termination of this Agreement), and there shall be no liability on the part of
Purchaser or the Company or their respective directors, officers and Affiliates
in connection with this Agreement, except that no such termination shall relieve
any party from liability for damages to another party resulting from a willful
and material breach of this Agreement prior to the date of termination or from
fraud; provided, however, that, subject to Section 6.02(b), notwithstanding any
other provision set forth in this Agreement, except in the case of fraud,
neither the Purchaser nor the Company shall have any liability in excess of the
aggregate Purchase Price for the Purchased Securities.

(b)            In the event of the termination of this Agreement as provided in
Section 6.01, the Deposit shall be refunded to Purchaser; provided, however, in
the event that the Company terminates this Agreement pursuant to Section
6.01(e), and the Company is not in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 5.01(a), the
Company shall be entitled to retain the Deposit as liquidated damages (the
parties hereto acknowledging that it would be difficult or impossible to
ascertain accurately the amount of the Company’s damages), which shall be the
Company’s sole and exclusive remedy in the event of any such termination.

Section 6.03.     Survival of Representations and Warranties. All covenants and
agreements, other than those which by their terms apply in whole or in part
after the Closing Date, shall terminate as of the Closing Date. Except for the
representations and warranties contained in clauses (a), (b), (c), (d), (e)(i),
(n) and (u) of Section 3.01, which shall survive the Closing without limitation,
the warranties and representations made herein or in any certificates delivered
in connection with the Closing shall survive the Closing for a period of two
years and shall then expire.

ARTICLE VII 

Section 7.01.     Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given, if delivered
personally, by facsimile or sent by overnight courier as follows:

 27

 

(a)If to the Purchaser, to:

Madison International Realty

410 Park Avenue, 10th Floor

New York, NY 10022

Attention: Ronald M. Dickerman

Fax: (212) 688-8774


with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Lee S. Parks, Esq.
Fax: (212) 859-4000

(b)If to the Company, to:

Plymouth Industrial REIT, Inc.

260 Franklin Street, 7th Floor

Boston, MA 02110

Attention: Jeffrey E. Witherell

Fax: (617) 379-2404

 

with a copy (which shall not constitute notice) to:



Winston & Strawn LLP

2121 N. Pearl Street, Suite 900

Dallas, TX 75201

Attention: Kenneth L. Betts

Fax: (214) 453-6400

 

or to such other address or addresses as shall be designated in writing. All
notices shall be effective when received.

Section 7.02.     Entire Agreement; No Third Party Beneficiaries; Amendment.
This Agreement, the Investor Rights Agreement and the Series B Articles
Supplementary and the documents described herein and therein or attached or
delivered pursuant hereto or thereto set forth the entire agreement between the
parties hereto with respect to the Transactions, and supersedes all other
agreements and understandings, both written and oral, among the parties to this
Agreement and their Affiliates, or any combination thereof, with respect to the
subject matter hereof and thereof, and, other than as set forth in Section
4.04(d), Section 7.08 and Section 7.14 are not intended to and shall not confer
upon any Person other than the parties hereto any rights or remedies hereunder.
Any provision of this Agreement may be amended or modified in whole or in part
at any time by an agreement in writing between the parties hereto executed in
the same manner as this Agreement. No investigation by the Purchaser of the

 28

 

Company prior to or after the date hereof shall stop or limit the Purchaser from
exercising any right hereunder or be deemed to be a waiver of any such right.

Section 7.03.     Counterparts. This Agreement may be executed in one or more
counterparts, and delivered by facsimile or other means of electronic
transmission, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same documents.

Section 7.04.     Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of New York pursuant to
Section 5-1401 of the New York General Obligations Law.

Section 7.05.     Public Announcements. The Purchaser and the Company shall
consult with each other before issuing, and give each other the opportunity to
review and comment upon, any press release or other public statements (including
any stockholder communication) with respect to this Agreement, the Ancillary
Agreements or the Transactions, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, judgment, court process or the rules and regulations
of any national securities exchange or national securities quotation system. The
Purchaser and the Company agree that the initial press release to be issued with
respect to the Transactions following execution of this Agreement shall be in a
form reasonably agreed between the Purchaser and the Company (the
“Announcement”). Notwithstanding the forgoing, this Section 7.05 shall not apply
to any press release or other public statement made by the Company or the
Purchaser (a) which is consistent with the Announcement and does not contain any
information relating to the Transactions that has not been previously announced
or made public in accordance with the terms of this Agreement or (b) is made in
the ordinary course of business and does not relate specifically to the signing
of this Agreement, the Ancillary Agreements or the Transactions.

Section 7.06.     Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the Closing shall have occurred; provided, however,
at the Closing, the Company shall reimburse or pay the reasonable fees and
expenses of the Purchaser (including, without limitation, fees and expenses of
counsel and other advisors) incurred in connection with this Agreement and the
Ancillary Agreements and the Transactions.

Section 7.07.     Indemnification.

(a)             From and after the Closing, the Company agrees to indemnify and
hold harmless Purchaser, each Person who controls Purchaser within the meaning
of the Exchange Act, and each of the respective officers, directors, employees,
agents and Affiliates of the foregoing in their respective capacities as such
(the “Purchaser Indemnitees”), to the fullest extent permitted by applicable
Law, from and against any and all actions, suits, claims, proceedings, costs,
damages, liabilities, Taxes, judgments, amounts paid in settlement (subject to
Section 7.07(d) below) and expenses (including, without limitation, attorneys’
fees and

 29

 

disbursements) (collectively, “Loss”) arising out of or resulting from (i) any
inaccuracy in or breach of the representations or warranties made by the Company
in this Agreement or any Ancillary Agreement or in any certificate delivered by
the Company pursuant to this Agreement or any breach or non-fulfillment of any
covenant or agreement made or to be performed by the Company in this Agreement,
or (ii) any action or failure to act undertaken by a Purchaser Indemnitee at the
written request of or with the written consent of the Company.

(b)            From and after the Closing, Purchaser agrees to indemnify and
hold harmless the Company and each of its officers, directors, employees, agents
and Affiliates in their respective capacities as such (the “Company
Indemnitees”), to the fullest extent permitted by applicable Law, from and
against any and all Losses arising out of or resulting from (i) any inaccuracy
in or breach of the representations or warranties made by Purchaser in this
Agreement or any Ancillary Agreement or in any certificate delivered by
Purchaser pursuant to this Agreement or any breach or non-fulfillment of any
covenant or agreement made or to be performed by Purchaser in this Agreement, or
(ii) any action or failure to act undertaken by a Company Indemnitee at the
written request of or with the written consent of Purchaser (other than actions
undertaken by the Company pursuant to Section 4.01(a)).

(c)             A party obligated to provide indemnification under this Section
7.07 (an “Indemnifying Party”) shall reimburse the applicable Purchaser
Indemnitee or Company Indemnitee (the “Indemnified Parties”) for all reasonable
out-of-pocket expenses (including attorneys’ fees and disbursements) as they are
incurred in connection with investigating, preparing to defend or defending any
such action, suit, claim or proceeding (including any inquiry or investigation)
whether or not an Indemnified Party is a party thereto. If an Indemnified Party
makes a claim under this Section 7.07(c) for payment or reimbursement of
expenses, such expenses shall be paid or reimbursed promptly upon receipt of
appropriate documentation relating thereto even if the Indemnifying Party
reserves the right to dispute whether this Agreement requires the payment or
reimbursement of such expenses.

(d)            An Indemnified Party shall give written notice to the
Indemnifying Party of any claim with respect to which it seeks indemnification
promptly after the discovery by such party of any matters giving rise to a claim
for indemnification; provided, however, that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 7.07 unless and to the extent that the
Indemnifying Party shall have been materially prejudiced by the failure of such
Indemnified Party to so notify such party. In case any such action, suit, claim
or proceeding is brought against an Indemnified Party, the Indemnified Party
shall be entitled to hire, at its own expense, separate counsel and participate
in the defense thereof; provided, however, that the Indemnifying Party shall be
entitled to assume and conduct the defense, unless (i) the Indemnifying Party
determines otherwise, (ii) the Indemnifying Party shall have failed to assume
the defense of such claim within a reasonable time after receipt of notice of
such claim from the Indemnified Party, (iii) the Indemnified Party has
reasonably concluded (based upon advice of its counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Party or (iv) in the reasonable judgment of any
Indemnified Party (based upon advice of its counsel) a conflict of interest may
exist between the Indemnified Party and the Indemnifying Party with respect to
such claims, then, in each case, the Indemnified Party may assume responsibility
for conducting the defense and the Indemnifying Party shall be liable for

 30

 

any legal or other expenses reasonably incurred by the Indemnified Party in
connection with assuming and conducting the defense. No Indemnifying Party shall
be liable for any settlement of any action, suit, claim or proceeding effected
without its written consent; provided, however, the Indemnifying Party shall not
unreasonably withhold, delay or condition its consent. The Indemnifying Party
further agrees that it will not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof in any pending or threatened action, suit, claim or proceeding
in respect of which indemnification may be sought hereunder (whether or not any
Indemnified Party is an actual or potential party to such action, suit, claim or
proceeding) unless such settlement or compromise (x) includes an unconditional
release of each Indemnified Party from all liability arising out of such action,
suit, claim or proceeding and (y) does not include a statement as to, or an
admission of, fault, culpability or failure to act, by or on behalf of the
Indemnified Party.

(e)             All reasonable fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend any such action in a manner not
inconsistent with this Section 7.07) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Business Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided,
however, that the Indemnifying Party may require such Indemnified Party to
undertake to reimburse all such fees and expenses to the extent it is finally
judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(f)             If written notice of a bona fide claim for indemnification under
Section 7.07 has been given in respect of any breach of the representations or
warranties made by a party in this Agreement prior to the expiration of the
applicable representation or warranty in accordance with Section 6.03, then the
obligation to indemnify in respect of such breach shall survive as to such
claim, until such claim has been finally resolved (including any appeals). The
obligations of the Indemnifying Party under this Section 7.07 shall survive the
Transfer, redemption or conversion of the Purchased Securities and the shares of
Common Stock issued upon the conversion thereof, or the closing or termination
of this Agreement and any Ancillary Agreement, or the Transactions. The
agreements contained in this Section 7.07 shall be in addition to any other
rights of the Indemnified Party against the Indemnifying Party or others, at
common law or otherwise. The Indemnifying Party consents to personal
jurisdiction, service and venue in any court in the continental United States in
which any claim subject to this Agreement is brought against any Indemnified
Party.

Section 7.08.     Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns and Purchaser’s successors and
assigns, and no other Person; provided, however, that, subject to applicable
Law, Purchaser may assign its rights, interests and obligations under this
Agreement, in whole or in part, to one or more of its Affiliates, but no such
assignment shall relieve Purchaser of its obligations hereunder, and in the
event of such assignment, the assignee shall agree in writing to be bound by the
provisions of this Agreement, including the rights, interests and obligations so
assigned. For the avoidance of doubt, none of the covenants or obligations of
Purchaser hereunder shall be binding on any other Person, and no such Person
shall be entitled to any of Purchaser’s rights hereunder (other than under
Section

 31

 

4.04(d)), solely as a result of the Transfer of any of the Purchased Securities,
or shares of Common Stock issued upon conversion of the Purchased Securities, to
such Person.

Section 7.09.     Remedies; Waiver. To the extent permitted by applicable Law,
all rights and remedies existing under this Agreement or any Ancillary
Agreements are cumulative to, and are exclusive of, any rights or remedies
otherwise available under applicable Law. Any provision of this Agreement may be
waived in writing by the party against whom the waiver is to be effective. No
failure on the part of any party to exercise, or delay in exercising, any right
hereunder shall be deemed a waiver thereof, nor shall any single or partial
exercise preclude any further or other exercise of such or any other right.

Section 7.10.     Consent to Jurisdiction. Each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of any Federal or state
court located in the Borough of Manhattan in the City of New York, New York in
the event any dispute arises out of this Agreement, any of the Ancillary
Agreements or the Transactions, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any action relating to this
Agreement, any of the Ancillary Agreements or the Transactions in any court
other than a Federal or state court located in the Borough of Manhattan in the
City of New York, New York.

Section 7.11.     WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 7.11.

Section 7.12.     Mutual Drafting. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement and, in the event of an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as jointly drafted by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party hereto by virtue
of the authorship of any provision of this Agreement.

Section 7.13.     Severability. If any provision of this Agreement is determined
to be invalid, illegal, or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect provided that the economic and
legal substance of, any of the Transactions is not

 32

 

affected in any manner materially adverse to any party. In the event of any such
determination, the parties agree to negotiate in good faith to modify this
Agreement to fulfill as closely as possible the original intent and purpose
hereof. To the extent permitted by Law, the parties hereby to the same extent
waive any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.

Section 7.14.     Non-Recourse. This Agreement may only be enforced against, and
any claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against
the entities that are expressly named as parties hereto and their respective
successors and assigns. Except as set forth in the immediately preceding
sentence, no past, present or future director, officer, employee, incorporator,
member, partners, stockholder, Affiliate, agent, attorney, advisor or
representative of any party hereto shall have any liability for any obligations
or liabilities of any party hereto under this Agreement or for any claim based
on, in respect of, or by reason of, the transactions contemplated hereby.

[Signature pages follow]


 33

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

PURCHASER:

MIRELF VI Pilgrim, LLC

By:/s/Ronald M. Dickerman          
Name: Ronald M. Dickerman
Title: President

 

COMPANY:

 

PLYMOUTH INDUSTRIAL REIT, INC.

By:/s/Pendleton P. White, Jr.          
Name: Pendleton P.White, Jr.
Title: President

 

 34

 

Exhibit A

Form of Series B Articles Supplementary

 

 

PLYMOUTH INDUSTRIAL REIT, INC.

ARTICLES SUPPLEMENTARY

SERIES B CONVERTIBLE REDEEMABLE PREFERRED STOCK

Plymouth Industrial REIT, Inc., a Maryland corporation (the “Corporation”),
hereby certifies to the State Department of Assessments and Taxation of Maryland
that:

FIRST: The Second Articles of Amendment and Restatement of the Corporation, as
amended (the “Charter”), authorizes the issuance of 100,000,000 shares of
preferred stock, $0.01 par value per share (the “Preferred Stock”), issuable
from time to time in one or more classes or series, and provides that the
Corporation’s board of directors (the “Board”) may classify or reclassify any
previously classified but unissued shares of Preferred Stock of any series from
time to time by, among other things, resolutions duly adopted by the Board
setting or changing the preferences, conversion or other rights, voting powers,
(including voting rights exclusive to such class or series), restrictions
(including, without limitation, restrictions on transferability), limitations as
to dividends or other distributions, qualifications and terms or conditions of
redemption of such class or series.

SECOND: Under the authority contained in the Charter, the Board at a duly
noticed and called telephonic meeting on [__], 2018, by resolution duly adopted,
has classified and designated 4,411,764 shares of Preferred Stock of the
Corporation as Series B Convertible Redeemable Preferred Stock, with the
following preferences, rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications, and terms and conditions of
redemption, which, upon any restatement of the Charter, shall be deemed to be
part of Article VI of the Charter, with any necessary or appropriate changes to
the enumeration of sections or subsections hereof. Capitalized terms used and
not otherwise defined herein have the meanings set forth in the Charter.

1.               Designation and Number. A series of Preferred Stock, designated
the Series B Convertible Redeemable Preferred Stock (the “Series B Preferred
Stock”), is hereby established. The number of authorized shares of Series B
Preferred Stock shall initially be 4,411,764. The Corporation shall not, without
the approval of holders of a majority of shares of Series B Preferred Stock,
issue additional shares of Series B Preferred Stock.

2.               Rank. The Series B Preferred Stock, with respect to priority of
payment of dividends and other distributions and rights upon voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Corporation, will rank (a) senior to the common stock of the Corporation, $0.01
par value per share (“Common Stock”), and to any other class or series of
capital stock of the Corporation issued on or after the Original Issue Date,
unless the terms of such stock expressly provide that it ranks senior to, or on
parity with, the Series B Preferred Stock with respect to priority of payment of
dividends and other distributions or rights upon voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Corporation
(together with the Common Stock, the “Junior Equity Securities”); (b) on a
parity basis with the 7.50% Series A Cumulative Redeemable Preferred Stock of
the Corporation, par value $0.01 per share, and any other class or series of
capital stock of the Corporation, issued on

A-1

 

or after the Original Issue Date, the terms of which expressly provide that such
capital stock will rank on parity with the Series B Preferred Stock with respect
to priority of payment of dividends and other distributions or rights upon
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Corporation (“Parity Equity Securities”); and (c) junior to any class or
series of capital stock of the Corporation, the terms of which expressly provide
that it ranks senior to the Series B Preferred Stock with respect to priority of
payment of dividends and other distributions or rights upon voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Corporation (the “Senior Equity Securities”), and to all existing and future
debt obligations of the Corporation. The term “capital stock” does not include
convertible or exchangeable debt securities, which debt securities prior or
subsequent to conversion or exchange will rank senior to the Series B Preferred
Stock with respect to priority of payment of dividends and other distributions
or rights upon voluntary or involuntary liquidation, dissolution or winding up
of the affairs of the Corporation. The Corporation’s ability to issue Parity
Equity Securities and Senior Equity Securities shall be subject to the
provisions of Section 11(c).

3.               Definitions. As used herein with respect to Series B Preferred
Stock:

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, that the Corporation and its subsidiaries shall not
be deemed to be Affiliates of the Purchaser or any of its affiliates or any
portfolio company in which Purchaser or any of its Affiliates has an investment
(whether debt or equity). For this purpose, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.

“10.0% Threshold” has the meaning set forth in Section 6(a).

“10.0% Consent” has the meaning set forth in Section 6(a).

“19.99% Threshold” has the meaning set forth in Section 6(a).

“20-Day VWAP” means a dollar amount equal to the VWAP of the Common Stock for
the twenty (20) consecutive Trading Days ending on the second Trading Day prior
to (i) with respect to conversion of any shares of Series B Preferred Stock
pursuant to Section 6(a), the date of the Holder Conversion Notice, (ii) with
respect to conversion of shares of Series B Preferred Stock pursuant to Section
6(b) or Section 6(c), the date of the Notice of Optional Redemption, and (iii)
with respect to redemption of any shares of Series B Preferred Stock pursuant to
Section 8, the date of the Notice of Optional Redemption.

“Board” had the meaning set forth in Article FIRST.

“Business Day” means each day, other than a Saturday or Sunday, which is not a
day on which banks in the State of New York are required to close.

“Capital Gains Amount” has the meaning set forth in Section 4(h).

A-2

 

“Cash Settlement” means settlement of a conversion or redemption of a share of
Series B Preferred Stock solely for cash.

“Cash Settlement Amount” has the meaning set forth in Section 7(a)(ii)(2).

“Change of Control/Delisting” has the meaning set forth in Section 9(a).

“Change of Control/Delisting Company Notice” has the meaning set forth in
Section 9(c).

“Change of Control/Delisting Redemption Notice” has the meaning set forth in
Section 9(b)(i).

“Change of Control/Delisting Redemption Date” has the meaning set forth in
Section 9(a).

“Change of Control/Delisting Redemption Price” has the meaning set forth in
Section 9(a).

“Change of Control Transaction” shall mean any transaction or series of related
transactions that, upon consummation thereof, would result in the occurrence of
any of clauses (i) through (v) in the definition of Change of Control/Delisting.

“Charter” has the meaning set forth in Article FIRST.

“Closing Price” means, for any date, the closing price per share of Common Stock
for such date (or, if not a Trading Day, the nearest preceding date that is a
Trading Day) on the NYSE American, or such other primary exchange or quotation
system on which the Common Stock are then listed or quoted.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combination Settlement” means settlement of a conversion or redemption of a
share of Series B Preferred Stock for a combination of cash and shares of Common
Stock, together with cash, if applicable, in lieu of delivering any fractional
share of Common Stock in accordance with Section 7(k).

“Company Conversion Right” has the meaning set forth in Section 6(b).

“Common Stock” has the meaning set forth in Section 2.

“Constituent Person” has the meaning set forth in Section 10(a).

“Continuing Director” has the meaning set forth in Section 9(a).

“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Series B Preferred Stock, and its successors and assigns.

A-3

 

“Conversion Date” means (i) with respect to conversion of any shares of Series B
Preferred Stock pursuant to Section 6(a), the date of the Holder Conversion
Notice, and (ii) with respect to conversion of any shares of Series B Preferred
Stock pursuant to Section 6(b) or Section 6(c), the date of the Notice of
Conversion.

“Conversion Right” has the meaning set forth in Section 6(a).

“Current Market Price” means, on any date specified herein, a dollar amount
equal to the VWAP of the Common Stock for the twenty (20) consecutive Trading
Days ending on such date.

“Default Rate” has the meaning set forth in Section 4(g).

“Dividend Payment Date” has the meaning set forth in Section 4(b).

“Dividend Period” has the meaning set forth in Section 4(b).

“Dividend Rate” shall mean (i) from and after the Original Issue Date and
through and including December 31, 2019, 3.25%, (ii) from and after January 1,
2020 and through and including December 31, 2020, 3.50%, (iii) from and after
January 1, 2021 and through and including December 31, 2021, 3.75%, (iv) from
and after January 1, 2022 and through and including December 31, 2022, 4.00%,
(v) from and after January 1, 2023 and through and including December 31, 2023,
6.50%, (vi) from and after January 1, 2024 and through and including December
31, 2024, 12.00%, and (vii) from and after January 1, 2025, 15.00%.

“Dividend Record Date” has the meaning set forth in Section 4(b).

“DTC” means The Depository Trust Company.

“Exchange Act” has the meaning set forth in Section 9(a).

“Exchange Property” has the meaning set forth in Section 10(a).

“Holder” means a Person in whose name the shares of the Series B Preferred Stock
are registered, which Person shall be treated by the Corporation, Transfer
Agent, Redemption and Paying Agent and Conversion Agent as the absolute owner of
the shares of Series B Preferred Stock for the purpose of making payment and
settling conversions and for all other purposes; provided that, to the fullest
extent permitted by law, no Person that has received shares of Series B
Preferred Stock in violation of the Investment Agreement or these Articles
Supplementary shall be a Holder, the Transfer Agent, Redemption and Paying Agent
and Conversion Agent, as applicable, shall not, unless directed otherwise by the
Corporation, recognize any such Person as a Holder and the Person in whose name
the shares of the Series B Preferred Stock were registered immediately prior to
such transfer shall remain the Holder of such shares.

“Holder Conversion Notice” has the meaning set forth in Section 7(c)(i).

“Indebtedness” means (a) all obligations of the Corporation or any of its
subsidiaries for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of the Corporation or any of its subsidiaries
evidenced by bonds, debentures, notes or similar

A-4

 

instruments, (c) all letters of credit and letters of guaranty in respect of
which the Corporation or any of its subsidiaries is an account party, (d) all
securitization or similar facilities of the Corporation or any of its
subsidiaries and (e) all guarantees by the Corporation or any of its
subsidiaries of any of the foregoing.

“Investment Agreement” means that certain Investment Agreement, dated as of
[November 20], 2018, by and between Purchaser and the Corporation.

“Issuance Price” means $17.00 per share (subject to proportionate adjustment in
the event of a stock split, stock dividend, combination or other proportionate
reduction or increase to the Common Stock).

“Junior Equity Securities” has the meaning set forth in Section 2.

“KeyBank Credit Agreement” means that certain Credit Agreement, dated as of
August 11, 2017, by and among Plymouth Industrial OP, LP, a Delaware limited
partnership, the subsidiary guarantors party thereto, KeyBank National
Association, and the other parties thereto, as amended.

“Liquidation Preference” means, with respect to any share of Series B Preferred
Stock, the greater of (a) the amount necessary for the Holder of such share to
achieve a 12.0% annual internal rate of return on the Issuance Price, taking
into account dividends paid (and the dates of such payment) from the Original
Issuance Date until (i) the date of the voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Corporation, (ii) the Conversion
Date, or (iii) the Redemption Date, as the case may be, and (b) $21.89 (subject
to proportionate adjustment in the event of a stock split, stock dividend,
combination or other proportionate reduction or increase to the Common Stock),
plus accrued and unpaid dividends, whether or not declared, through and
including (x) the date of such voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Corporation, (y) the Conversion Date, or (z)
the Redemption Date, as the case may be.

“Market Disruption Event” means the occurrence or existence on any Trading Day
for the Common Stock of any suspension of or limitation imposed on trading (by
reason of movements in price exceeding limits permitted by the relevant
securities exchange or otherwise) in the Common Stock on the relevant securities
exchange or in any options contracts or futures contracts relating to the Common
Stock on any relevant exchange if, in any such case, such suspension or
limitation occurs or exists during the one-hour period before the closing time
of the relevant exchange on such day.

“MGCL” means the Maryland General Corporation Law, as amended.

“Notice of Conversion” has the meaning set forth in Section 7(d).

“Notice of Optional Redemption” has the meaning set forth in Section 8(b).

“NYSE American” means the NYSE American LLC.

A-5

 

“Operating Partnership” means Plymouth Industrial OP, LP, a Delaware limited
partnership.

“Optional Redemption” has the meaning set forth in Section 8(a).

“Original Issue Date” has the meaning set forth in Section 4(b).

“Parity Equity Securities” has the meaning set forth in Section 2.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

“Physical Settlement” means settlement of a conversion or redemption of a share
of Series B Preferred Stock solely for shares of Common Stock, together with
cash, if applicable, in lieu of delivering any fractional share of Common Stock
in accordance with Section 7(k).

“Preferred Dividend Default” has the meaning set forth in Section 11(b)(ii).

“Preferred Stock” has the meaning set forth in Article FIRST.

“Purchaser” has the meaning set forth in the Investment Agreement.

“Redemption and Paying Agent” has the meaning set forth in Section 4(g).

“Redemption Date” means with respect to the redemption of shares of Series B
Preferred Stock pursuant to Section 8, the date on which the applicable
redemption consideration for the shares of Series B Preferred Stock redeemed is
paid or delivered.

“Redemption Price” means the greater of (i) the Liquidation Preference per share
of Series B Preferred Stock as of the Redemption Date or (ii) the 20-Day VWAP;
provided, however, following such time as the number of shares of Series B
Preferred Stock that shall have been redeemed is equal to the maximum number of
shares of Series B Preferred Stock that can be converted pursuant to Section 6
(whether into cash of shares of Common Stock) such that, if all such shares of
Series B Preferred Stock had been converted into Common Stock (disregarding the
10.0% Threshold), the 19.99% Threshold would have been reached (but not
exceeded), the Redemption Price shall be equal to the Liquidation Preference.

“REIT” has the meaning set forth in Section 4(f).

“Reorganization Event” has the meaning set forth in Section 10(a).

“Required Cash Settlement Amount” has the meaning set forth in Section 7(i).

“Senior Equity Securities” has the meaning set forth in Section 2.

A-6

 

“Series B Directors” has the meaning set forth in Section 11(b).

“Series B Preferred Stock” has the meaning set forth in Section 1.

“Settlement Amount” has the meaning set forth in Section 7(a).

“Settlement Method” means, with respect to any conversion or redemption, as the
case may be, of shares of Series B Preferred Stock, Physical Settlement, Cash
Settlement or Combination Settlement, as elected (or deemed to have been
elected) by the Corporation.

“Settlement Notice” has the meaning set forth in Section 7(a).

“Stockholder Approval” means all approvals, if any, of the stockholders of the
Corporation required for the removal of the 19.99% Threshold as may be required
under law or the listing standards of NYSE American (or any successor thereto or
any trading market on which the Common Stock is listed), including Rule 713(a)
of the NYSE American Company Guide or any successor rule.

“Specified Contract Terms” means the covenants, terms and provisions of any
indenture, credit agreement or any other agreement, document or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Indebtedness of the Corporation or any of its subsidiaries.

“Total Dividends” has the meaning set forth in Section 4(h).

“Trading Day” shall mean any day on which (a) the securities in question are
traded on the NYSE American or, if such securities are not listed or admitted
for trading on the NYSE American, on the principal national securities exchange
on which such securities are listed or admitted for trading and (b) there is no
Market Disruption Event.

“Transfer Agent” means the Person acting as Transfer Agent, Redemption and
Paying Agent and Conversion Agent for the Series B Preferred Stock, and its
successors and assigns. The Transfer Agent initially shall be Continental Stock
Transfer and Trust Company.

“Voting Stock” has the meaning set forth in Section 9(a).

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Corporation) page “P <equity> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day. The “VWAP” shall be determined without regard to after-hours
trading or any trading outside of the regular trading session hours.

4.               Dividends.

(a)             Right to Dividends. Subject to the preferential rights of the
holders of any class or series of capital stock of the Corporation ranking
senior to the Series B Preferred Stock with

A-7

 

respect to priority of dividend payments, Holders are entitled to receive, when
and as authorized and declared by the Board or a duly authorized committee
thereof, out of funds legally available for the payment of dividends,
preferential cumulative, compounding cash dividends.

(b)            Payment of Dividends. From and including [__], 2018 (the
“Original Issue Date”), the Corporation shall pay cumulative cash dividends on
each share of Series B Preferred Stock at a rate per annum equal to the Dividend
Rate of the Issuance Price. Dividends on the Series B Preferred Stock shall
accrue, compound and be cumulative from (and including) the Original Issue Date
or the end of the most recent Dividend Period (as defined below) for which
dividends on the Series B Preferred Stock have been paid and shall be payable
quarterly in arrears on January 15, April 15, July 15 and October 15 of each
year or, if such date is not a Business Day, on the immediately succeeding
Business Day, with the same force and effect as if paid on such date (each, a
“Dividend Payment Date”). A “Dividend Period” is the respective period
commencing on and including January 1, April 1, July 1 and October 1 of each
year and ending on and including the day preceding the first day of the next
succeeding Dividend Period (other than the initial Dividend Period, which shall
commence on the Original Issue Date and end on December 31, 2018). Any dividend
payable on the Series B Preferred Stock for any Dividend Period will be computed
on the basis of a 360-day year consisting of twelve 30-day months. Dividends
will be payable to holders of record of the Series B Preferred Stock as they
appear in the stock records of the Corporation at the close of business on the
10th day of the month of the applicable Dividend Payment Date, i.e., January 10,
April 10, July 10 and October 10 or, if such date is not a Business Day, on the
immediately preceding Business Day (each, a “Dividend Record Date”).

(c)             Additional Dividends. To the extent that, in any calendar year,
if (i) (x) the cumulative dividends paid in such year in respect of each share
of Common Stock multiplied by (y) the number of shares of Common Stock into
which each share of Series B Preferred Stock would have converted if the
Conversion Date was December 31 of such year (even if such share were not then
convertible into Common Stock), exceeds (ii) the amount necessary for the Holder
of a share of Series B Preferred Stock to achieve a 12% annual internal rate of
return on the Issuance Price for such year, then the Corporation shall pay to
the Holders an additional dividend per share equal to such excess, payable on
January 15 of the following calendar year to holders of record of Series B
Preferred Stock as of the close of business on January 10 of such year.

(d)            Prohibited by Law. No dividends on shares of Series B Preferred
Stock shall be authorized or declared by the Board or paid or set apart for
payment by the Corporation at such time as the terms and provisions of any
agreement of the Corporation, including any agreement relating to its
indebtedness, prohibits such authorization, declaration, payment or setting
apart for payment or provides that such authorization, declaration, payment or
setting apart for payment would constitute a breach thereof or a default
thereunder, or if such authorization, declaration, payment or setting apart for
payment shall be restricted or prohibited by law.

(e)             Accrual of Dividends. Notwithstanding the foregoing Section
4(d), dividends on the Series B Preferred Stock will accrue whether or not the
Corporation has earnings, whether there are funds legally available for the
payment of such dividends and whether or not such dividends are authorized or
declared by the Board. No interest, or sum of money in lieu of interest, will be
payable in respect of any dividend payment or payments on the Series B

A-8

 

Preferred Stock which may be in arrears. When dividends are not paid in full (or
a sum sufficient for such full payment is not so set apart) upon the Series B
Preferred Stock and the shares of any class or series of Parity Equity
Securities, all dividends declared upon the Series B Preferred Stock and any
class or series of Parity Equity Securities shall be declared pro rata so that
the amount of dividends declared per share of Series B Preferred Stock and such
class or series of Parity Equity Securities shall in all cases bear to each
other the same ratio that accumulated dividends per share on the Series B
Preferred Stock and such class or series of Parity Equity Securities (which
shall not include any accrual in respect of unpaid dividends for prior dividend
periods if such Parity Equity Securities do not have a cumulative dividend) bear
to each other. Any dividend payment made on shares of the Series B Preferred
Stock shall first be credited against the earliest accrued but unpaid dividend
due with respect to such shares which remains payable. Accrued but unpaid
dividends on the Series B Preferred Stock will accrue and compound daily at the
annual Default Rate as of the Dividend Payment Date on which they first become
payable.

(f)             Junior Equity Securities. Except as provided in the immediately
preceding paragraph, unless (i) full cumulative dividends on the Series B
Preferred Stock have been or contemporaneously are declared and paid in cash or
declared and a sum sufficient for the payment thereof is set apart for payment
for all past Dividend Periods that have ended, (ii) the Corporation’s Debt
Service Coverage Ratio (as such term is defined in the KeyBank Credit Agreement)
exceeds 1.5x (or has not been equal to or less than 1.5x for more than 90 days),
and (iii) the Total Leverage (as such term is defined in the KeyBank Credit
Agreement) is less than sixty five percent (65.0%) (or has not been equal to or
more than sixty five percent (65.0%) for more than 90 days), no dividends (other
than a dividend in shares of Junior Equity Securities or in options, warrants or
rights to subscribe for or purchase any such shares of Junior Equity Securities)
shall be declared and paid or declared and set apart for payment nor shall any
other distribution be declared and made upon the Junior Equity Securities, nor
shall any shares of Junior Equity Securities be redeemed, purchased or otherwise
acquired for any consideration (or any monies be paid to or made available for a
sinking fund for the redemption of any such shares) by the Corporation (except
(i) by conversion into or exchange for Junior Equity Securities, or (ii) the
purchase of shares of Series B Preferred Stock, Junior Equity Securities or
Parity Equity Securities pursuant to the Charter to the extent necessary to
preserve the Corporation’s qualification as a real estate investment trust
pursuant to Sections 856 through 860 of the Code (a “REIT”)).

(g)            Default Rate. Notwithstanding anything to the contrary set forth
above, the applicable dividend rate for each day during a Default Period (as
defined below) shall be equal to twelve percent (12.00%) of the Issuance Price
(prorated for the number of days in such default period computed on the basis of
a 360-day year consisting of twelve 30-day months) (the “Default Rate”);
provided, however, from and after January 1, 2024, the Default Rate shall
increase to fifteen percent (15.00%) of the Issuance Price, and from and after
January 1, 2025, the Default Rate shall increase to eighteen percent (18.00%) of
the Issuance Price. Subject to the cure provision set forth in the next
sentence, a “Default Period” with respect to the Series B Preferred Stock shall
commence on a date the Corporation fails to deposit sufficient funds for the
payment of dividends as required in connection with a Dividend Payment Date or
date of redemption and shall end on the Business Day on which, by 12:00 noon,
New York City time, an amount equal to all accrued and unpaid dividends and any
unpaid redemption price has or have

A-9

 

been deposited irrevocably in trust in same-day funds with the Corporation’s
Transfer Agent, in its capacity as redemption and paying agent (the “Redemption
and Paying Agent”). No Default Period shall be deemed to commence if the amount
of any dividend or any redemption price due (if such default is not solely due
to the Corporation’s willful failure) is deposited irrevocably in trust, in
same-day funds with the Redemption and Paying Agent by 12:00 noon, New York City
time, on a Business Day that is not later than three Business Days after the
applicable Dividend Payment Date or Redemption Date.

(h)            Capital Gain Dividends. If, for any taxable year, the Corporation
elects to designate as a “capital gain dividend” (as defined in Section 857 of
the Code) any portion (the “Capital Gains Amount”) of the dividends (as
determined for U.S. federal income tax purposes) paid or made available for the
year to holders of all classes of the Corporation’s capital stock (the “Total
Dividends”), then, except as otherwise required by applicable law, that portion
of the Capital Gains Amount that shall be allocable to the Holders shall be in
proportion to the amount that the total dividends (as determined for U.S.
federal income tax purposes) paid or made available to the Holders for the year
bears to the Total Dividends. Except as otherwise required by applicable law,
the Corporation will make a similar allocation with respect to any undistributed
long-term capital gains of the Corporation which are to be included in its
stockholders’ long-term capital gains, based on the allocation of the Capital
Gains Amount which would have resulted if such undistributed long-term capital
gains had been distributed as “capital gains dividends” by the Corporation to
its stockholders.

5.               Liquidation Preference.

(a)             Liquidation. Upon any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Corporation, the Holders shall
be entitled to be paid out of the assets of the Corporation legally available
for distribution to its stockholders, before any distribution or payment out of
the assets of the Corporation may be made to or set aside for the holders of any
Junior Equity Securities, and subject to the rights of the holders of any Senior
Equity Securities or Parity Equity Securities and the rights of the
Corporation’s existing and future creditors, to receive in full a liquidating
distribution in cash and in the amount per share of Series B Preferred Stock
equal to the greater of (i) the Liquidation Preference and (ii) the amount such
holders would have received had such holders, immediately prior to such
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Corporation, converted such shares of Series B Preferred Stock into
Common Stock, without regard to the 19.99% Threshold or the 10.0% Threshold, and
assuming the Conversion Date was the date of such voluntary or involuntary
liquidation, dissolution or winding up.

(b)            Partial Payment. If the assets of the Corporation legally
available for distribution to stockholders are insufficient to pay in full the
Liquidation Preference on the Series B Preferred Stock and the liquidation
preference on the shares of any class or series of Parity Equity Securities, all
assets distributed to the Holders and any class or series of Parity Equity
Securities shall be distributed pro rata so that the amount of assets
distributed per share of Series B Preferred Stock and such class or series of
Parity Equity Securities shall in all cases bear to each other the same ratio
that the Liquidation Preference per share on the Series B Preferred Stock and
the liquidation preference per share of such class or series of Parity Equity
Securities bear to each other. Written notice of any distribution in connection
with any such liquidation, dissolution

A-10

 

or winding up of the affairs of the Corporation, stating the payment date or
dates when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by first class mail, postage
pre-paid, not less than thirty (30) nor more than sixty (60) days prior to the
payment date stated therein, to each record holder of the Series B Preferred
Stock at the respective addresses of such holders as the same shall appear on
the stock transfer records of the Corporation. After payment of the full amount
of the liquidation distributions to which they are entitled, the Holders will
have no right or claim to any of the remaining assets of the Corporation.

(c)             Merger, Consolidation and Sale of Assets Not Liquidation. For
purposes of this Section 5, the consolidation or merger of the Corporation with
or into another entity, a merger of another entity with or into the Corporation,
a statutory share exchange by the Corporation or a sale, lease, transfer or
conveyance of all or substantially all of the Corporation’s property or business
shall not be deemed to constitute a liquidation, dissolution or winding up of
the affairs of the Corporation. In determining whether a distribution (other
than upon voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Corporation) by dividend, redemption or other acquisition of
shares of stock of the Corporation or otherwise is permitted under the MGCL, no
effect shall be given to amounts that would be needed, if the Corporation were
to be dissolved at the time of the distribution, to satisfy the preferential
rights upon dissolution of Holders.

6.               Conversion.

(a)             Conversion at Option of Holders. From and after January 1, 2022,
each Holder shall have the right, at such Holder’s option at any time, subject
to the conversion procedures set forth in Section 7, to convert each share of
such Holder’s Series B Preferred Stock into the Settlement Amount as of the
applicable Conversion Date (the “Conversion Right”). The Conversion Right may be
exercised as to all or any portion of such Holder’s Series B Preferred Stock;
provided, however, that prior to the receipt of Stockholder Approval, Series B
Preferred Stock shall not be convertible pursuant to this Section 6 (assuming
the Corporation elects Physical Settlement or Combination Settlement) in the
aggregate with any prior conversions into more than 19.99% of the Common Stock
outstanding on the Original Issue Date (subject to appropriate adjustment in the
event of a stock split, stock dividend, distribution, combination or other
similar recapitalization) (such limitation, the “19.99% Threshold”); provided,
further, however, that the Series B Preferred Stock shall not be convertible
pursuant to this Section 6 (assuming the Corporation elects Physical Settlement
or Combination Settlement) in the aggregate with any prior conversions into more
than 9.9% of the Common Stock outstanding on the Original Issue Date (subject to
appropriate adjustment in the event of a stock split, stock dividend,
distribution, combination or other similar recapitalization) without the
affirmative vote or consent of the Holders of a majority of the shares of Series
B Preferred Stock (such limitation, the “10.0% Threshold”, and such consent, the
“10.0% Consent”).

(b)            Conversion at Option of the Corporation. From and after January
1, 2022, if the VWAP per share of Common Stock for any twenty (20) consecutive
Trading Days is equal to or exceeds $26.35 (subject to proportionate adjustment
in the event of a stock split, stock dividend, combination or other
proportionate reduction or increase to the Common Stock), the Corporation shall
have the right, at the Corporation’s option at any time, subject to the
conversion procedures

A-11

 

set forth in Section 7, to convert each share of Series B Preferred Stock at the
Settlement Amount as of the applicable Conversion Date (the “Company Conversion
Right”). The Company Conversion Right may be exercised as to all or any portion
of the Series B Preferred Stock; provided, however, that prior to the receipt of
Stockholder Approval, conversion of the Series B Preferred Stock into Common
Stock shall be subject to the 19.99% Threshold; provided, further, however, that
prior to the receipt of the 10.0% Consent, conversion of the Series B Preferred
Stock into Common Stock shall be subject to the 10.0% Threshold.

(c)             Conversion in 2024. On December 31, 2024, all issued and
outstanding shares of Series B Preferred Stock shall, without further action of
the Corporation or the Holders, but subject to the conversion procedures set
forth in Section 7, convert at the Settlement Amount as of December 31, 2024;
provided, however, that prior to the receipt of Stockholder Approval, conversion
of the Series B Preferred Stock into Common Stock shall be subject to the 19.99%
Threshold; provided, further, however, that prior to the receipt of the 10.0%
Consent, conversion of the Series B Preferred Stock into Common Stock shall be
subject to the 10.0% Threshold.

(d)            Reservation of Shares. The Corporation shall at all times reserve
and keep available out of its authorized and unissued Common Stock, solely for
issuance upon the conversion of the Series B Preferred Stock, such number of
shares of Common Stock as shall from time to time be issuable upon the
conversion of all the shares of Series B Preferred Stock then outstanding. Any
shares of Common Stock issued upon conversion of Series B Preferred Stock shall
be duly authorized, validly issued, fully paid and nonassessable.

(e)             Stockholder Approval. A proper officer of the Corporation shall
call or cause to be called, upon the written request of Holders holding a
majority of the outstanding Series B Preferred Stock, a special meeting of
stockholders for the purpose of obtaining the Stockholder Approval within one
hundred twenty (120) days following such request and the Corporation shall use
its commercially reasonable efforts to obtain the Stockholder Approval; provided
that if the Stockholder Approval is not obtained at such meeting, upon the
written request of Holders of a majority of the outstanding Series B Preferred
Stock, the Corporation shall use its commercially reasonable efforts to obtain
the Stockholder Approval at any subsequent annual meeting of the Corporation’s
shareholders until the Stockholder Approval is obtained. Notwithstanding the
foregoing, any conversions of Series B Preferred Stock into Common Stock above
the 10.0% Threshold shall remain subject to the 10.0% Consent.

7.               Settlement Procedures; Conversion Procedures; Effect of
Conversion.

(a)             Settlement Procedures. Upon conversion of any shares of Series B
Preferred Stock pursuant to Section 6, the Corporation shall pay or deliver, as
the case may be, to the converting holder, in respect of the shares of Series B
Preferred Stock, a Cash Settlement, a Physical Settlement or a Combination
Settlement, at its election, as set forth in this Section 7(a).

(i)              If, in respect of any Conversion Date relating to a conversion
of Series B Preferred Stock pursuant to Section 6(a), the Corporation elects to
deliver a notice (a “Settlement Notice”) of the relevant Settlement Method in
respect of such Conversion Date, the Corporation, through the Conversion Agent,
shall deliver such Settlement Notice to converting Holders, no later than the
close of business on the second Business Day immediately following the relevant

A-12

 

Conversion Date. Such Settlement Notice shall specify (1) the Settlement Method,
(2) the number of shares of Common Stock, if any, and aggregate amount of cash
constituting the Settlement Amount, (3) the Liquidation Preference as of the
Conversion Date, (4) the 20-Day VWAP, and (5) if the Settlement Method is a Cash
Settlement or a Combination Settlement, an undertaking by the Corporation,
enforceable following the Conversion Date by the holders of shares of Common
Stock into which the Series B Preferred Stock is converted, to comply with the
obligations set forth in Section 7(j). If the Corporation does not elect a
Settlement Method for a particular Conversion Date prior to the deadline set
forth in the immediately preceding sentence, the Corporation shall no longer
have the right to elect Physical Settlement or Combination Settlement with
respect to such Conversion Date and the Corporation shall be deemed to have
elected Cash Settlement in respect of the conversion.

(ii)            The cash, shares of Common Stock or combination of cash and
shares of Common Stock in respect of any conversion of shares of Series B
Preferred Stock (the “Settlement Amount”) shall be computed as follows:

1)               if the Corporation elects (or is deemed to have elected) to
settle the conversion by Physical Settlement, the Corporation shall deliver to
the converting Holder in respect of each share of Series B Preferred Stock being
converted a number of shares of Common Stock equal to the greater of (i) one (1)
share of Common Stock or (ii) the quotient of the Liquidation Preference divided
by the 20-Day VWAP;

2)               if the Corporation elects to settle the conversion by Cash
Settlement, the Corporation shall pay to the converting Holder in respect of
each share of Series B Preferred Stock being converted cash in an amount equal
to the greater of (i) the Liquidation Preference or (ii) the 20-Day VWAP,
without regard to the 10.0% Threshold or the 19.99% Threshold (such amount, the
“Cash Settlement Amount”); provided, however, following such time as the maximum
number of shares of Series B Preferred Stock have been converted pursuant to
Section 6 (whether into cash of shares of Common Stock) such that, if all such
shares of Series B Preferred Stock had been converted into Common Stock
(disregarding the 10.0% Threshold), the 19.99% Threshold would have been reached
(but not exceeded), the Cash Settlement Amount shall be equal to the Liquidation
Preference; and

3)               if the Corporation elects to settle the conversion by
Combination Settlement, the Corporation shall pay or deliver, as the case may
be, in respect of each share of Series B Preferred Stock being converted, a
Settlement Amount equal to, at the election of the Corporation, either (i) cash
equal to the Cash Settlement Amount or (ii) a number of shares of Common Stock
as set forth in Section 7(a)(ii)(1);

provided, however, that any Physical Settlement or Combination Settlement shall
be subject to (i) the 10.0% Threshold until such time as the 10.0% Consent is
received and (ii) the 19.99% Threshold until such time as the Stockholder
Approval is received.

(b)            Payment of Settlement. The Corporation shall pay or deliver, as
the case may be, the Settlement Amount on the third Business Day immediately
following the relevant Conversion Date. If any shares of Common Stock are due
upon conversion, the Corporation shall issue or cause to be issued, the number
of whole shares of Common Stock issuable upon

A-13

 

conversion (and deliver payment of cash in lieu of fractional shares as set
forth in Section 7(k)) and, to the extent applicable, any cash, securities or
other property issuable thereon. Such delivery of shares of Common Stock,
securities or other property shall be made, at the option of the Corporation, in
certificated form or by book-entry. Any such certificate or certificates shall
be delivered by the Corporation to the appropriate Holder on a book-entry basis
or by mailing certificates evidencing the shares to the Holders at their
respective addresses as set forth on the records of the Corporation or as
otherwise instructed in writing by such Holder. If a Holder shall not by written
notice designate the name in which shares of Common Stock (and payments of cash
in lieu of fractional shares as set forth in Section 7(k)) and, to the extent
applicable, cash, securities or other property to be delivered upon conversion
of shares of Series B Preferred Stock should be registered or paid, or the
manner in which such shares, cash, securities or other property should be
delivered, the Corporation shall be entitled to register and deliver such
shares, securities or other property, and make such payment, in the name of the
Holder and in the manner shown on the records of the Corporation.

(c)             Procedure for Conversion by the Holders. In order for a Holder
to convert such shares pursuant to Section 6(a), the Holder thereof shall:

(i)              Deliver a properly completed and duly executed written notice
of election to convert (the “Holder Conversion Notice”), and deliver such notice
to the Conversion Agent at the office of the Conversion Agent and state in
writing therein the number of shares of Series B Preferred Stock to be converted
and the name or names (with addresses) in which such Holder wishes the
certificate or certificates for any shares of Common Stock to be delivered upon
settlement of the Conversion Right to be registered;

(ii)            deliver to the Conversion Agent the certificate or certificates
(if any) representing the shares of Series B Preferred Stock to be converted;

(iii)          if required, furnish appropriate endorsements and transfer
documents; and

(iv)          if required, pay any stock transfer, documentary, stamp or similar
taxes not payable by the Corporation pursuant to Section 13.

(d)            Procedure for Conversion by the Corporation. If the Corporation
elects to effect a conversion pursuant to Section 6(b) or Section 6(c), the
Corporation shall provide notice thereof to each Holder (such notice, a “Notice
of Conversion”). The Notice of Conversion shall be mailed by the Corporation,
postage prepaid, not fewer than five (5) Business Days nor more than ten (10)
Business Days, prior to the Conversion Date, addressed to the respective holders
of record of the Series B Preferred Stock to be converted at their respective
addresses as they appear on the transfer records maintained by the Corporation’s
Transfer Agent. In addition to any information required by law, each such notice
shall include: (i) the number of shares of Series B Preferred Stock held by such
Holder to be converted; (ii) the Conversion Date; (iii) the Liquidation
Preference as of the Conversion Date; (iv) the Settlement Method; (v) the 20-Day
VWAP; (vi) the number of shares of Common Stock, if any, and aggregate amount of
cash constituting the Settlement Amount; (vii) the procedures of DTC for
book-entry transfer of shares of Series B Preferred Stock to enable the Holder
to receive the Settlement Amount; (viii) that receipt of the Settlement Amount
will be made upon book-entry transfer of such Series B

A-14

 

Preferred Stock in compliance with DTC’s procedures; and (ix) if the Settlement
Method is a Cash Settlement or a Combination Settlement, an undertaking by the
Corporation, enforceable following the Conversion Date by the holders of shares
of Common Stock into which the Series B Preferred Stock is converted, to comply
with the obligations set forth in Section 7(j).

(e)             Effect of Conversion. Effective immediately prior to the close
of business on the Conversion Date applicable to any shares of Series B
Preferred Stock, dividends shall no longer accrue or be declared on any such
shares of Series B Preferred Stock, and such shares of Series B Preferred Stock
shall cease to be outstanding, and all accrued and unpaid dividends shall be
deemed satisfied and paid.

(f)             Record Holder of Underlying Securities as of Conversion Date.
The Person or Persons in whose name the shares of Common Stock (and, to the
extent applicable, cash, securities or other property issuable upon conversion
of Series B Preferred Stock) shall be issued upon conversion shall be treated as
a stockholder of record as of the close of business on the relevant Conversion
Date.

(g)            Status of Converted Shares. Shares of Series B Preferred Stock
converted in accordance with this Articles Supplementary, shall return to the
status of and constitute authorized but unissued shares of Preferred Stock,
without classification as to series until such shares are once more classified
as a particular series by the Board pursuant to the provisions of the Charter.

(h)            Partial Conversion. In case any certificate for shares of Series
B Preferred Stock shall be surrendered for partial conversion, the Corporation
shall execute and deliver to the Holder of the certificate so surrendered a new
certificate for the shares of Series B Preferred Stock not converted.

(i)              Settlement for Common Stock in Excess of 19.99%.
Notwithstanding Section 7(a), if a Physical Settlement or Combination Settlement
would result in the 10.0% Threshold, if applicable, or the 19.99% Threshold
being exceeded, then, subject to the next sentence, the Corporation must elect
either (i) a Cash Settlement or (ii) a Combination Settlement that consists of
(x) a number of shares of Common Stock that does not result in the 10.0%
Threshold or the 19.99% Threshold, as the case may be, being exceeded and (y)
cash equal to the Cash Settlement Amount for each share of Series B Preferred
Stock not being converted to Common Stock. However, if, as of the applicable
Conversion Date, the Corporation (A) shall not have sufficient funds legally
available under the MGCL to pay the amount of cash required pursuant to the
previous sentence (such amount, the “Required Cash Settlement Amount”) or (B)
the Corporation would be in violation of Specified Contract Terms if it pays the
Required Cash Settlement Amount (or any portion thereof) in cash, then the
Corporation shall, (1) settle for Common Stock, pro rata among the Holders, the
maximum number of shares of Series B Preferred Stock that does not result in the
10.0% Threshold or the 19.99% Threshold, as the case may be, being exceeded, (2)
settle for an amount of cash, pro rata among the Holders, a number of shares of
Series B Preferred Stock, equal to the lesser of (I) the amount legally
available for the settlement of shares of Series B Preferred Stock under the
MGCL and (II) the largest amount that can be used for such settlement not
prohibited by Specified Contract Terms and (3) settle for cash any shares of
Series B Preferred Stock not settled because of the foregoing limitations as

A-15

 

soon as practicable after the Corporation is able to make such settlement out of
assets legally available therefor and without violation of Specified Contract
Terms. The inability of the Corporation (or its successor) to make a settlement
payment in cash for any reason shall not relieve the Corporation (or its
successor) from its obligation to effect any required settlement when, as and if
permitted by applicable law and Specified Contract Terms. If the Corporation
defers the settlement of shares of Series B Preferred Stock in accordance with
this Section 7(i), such unsettled shares shall continue to be deemed issued and
outstanding and entitled to all of the rights and preferences set forth herein,
and dividends on such shares not settled shall continue to accrue and compound
annually at the Dividend Rate, from the such date until such shares are settled.

(j)              Look-Back. In the event the Corporation effects a Conversion
pursuant to Section 6 in which all or a portion of the Settlement Amount is
settled in cash, and within 90 days after the Conversion Date, the Corporation
enters into a definitive binding written agreement with respect to a Change of
Control Transaction on terms such that the amount that a Holder would have
received in such Change of Control Transaction had such Holder, immediately
prior to the consummation of such Change of Control Transaction (and assuming
the Conversion Date was the date such Change of Control Transaction was
consummated) converted all such shares of Series B Preferred Stock into Common
Stock (disregarding the 10% Threshold and the 19.99% Threshold), is in excess of
the Liquidation Preference used to calculate the Settlement Amount, the
Corporation (or its successor) shall, immediately upon the consummation of the
Change of Control Transaction contemplated by such definitive binding written
agreement, pay to the former Holder an amount per share of Series B Preferred
Stock in cash which shall equal such difference for each share of Series B
Preferred Stock that was settled in cash (rather than Common Stock).

(k)            Fractional Shares. The Corporation shall not issue any fractional
share of Common Stock upon conversion of shares of Series B Preferred Stock into
Common Stock and shall instead pay cash in lieu of delivering any fractional
share of Common Stock issuable upon such conversion or redemption, as the case
may be, based on the VWAP for the relevant Conversion Date.

8.               Redemption at the Option of the Corporation.

(a)             Optional Redemption; Redemption Price. (i) At any time following
December 31, 2022, the Corporation may elect to redeem up to fifty percent
(50.0%) of the outstanding shares of Series B Preferred Stock, and (ii) at any
time following December 31, 2023, the Corporation may elect to redeem up to one
hundred percent (100.0%) of the outstanding shares of Series B Preferred Stock
(each, an “Optional Redemption”), for an amount in cash per share of Series B
Preferred Stock equal to the Redemption Price per share of Series B Preferred
Stock.

(b)            Exercise of Optional Redemption. If the Corporation elects to
effect an Optional Redemption, the Corporation shall provide notice of Optional
Redemption to each Holder (such notice, a “Notice of Optional Redemption”). The
Notice of Optional Redemption shall be mailed by the Corporation, postage
prepaid, not fewer than five (5) Business Days nor more than ten (10) Business
Days, days prior to the Redemption Date, addressed to the respective holders of
record of the Series B Preferred Stock to be redeemed at their respective
addresses as they appear

A-16

 

on the transfer records maintained by the Corporation’s Transfer Agent. In
addition to any information required by law or by the applicable rules of any
exchange upon which the Series B Preferred Stock may be listed or admitted to
trading, each such notice shall include: (i) the Redemption Date; (ii) the
Redemption Price; (iii) the number of shares of Series B Preferred Stock to be
redeemed; (iv) the procedures of DTC for book-entry transfer of shares of Series
B Preferred Stock for payment of the Redemption Price; (v) that payment of the
Redemption Price will be made upon book-entry transfer of such Series B
Preferred Stock in compliance with DTC’s procedures; and (vi) an undertaking by
the Corporation, enforceable following the Redemption Date by the Holders, to
comply with the obligations set forth in Section 8(f) hereof.

(c)             Effect of Redemption. Effective immediately prior to the close
of business on the Redemption Date for any shares of Series B Preferred Stock
redeemed pursuant to this Section 8, dividends shall no longer accrue or be
declared on any such shares of Series B Preferred Stock, and such shares of
Series B Preferred Stock shall cease to be outstanding.

(d)            Status of Redeemed Shares. Shares of Series B Preferred Stock
redeemed in accordance with this Section 8, shall return to the status of and
constitute authorized but unissued shares of Preferred Stock, without
classification as to series until such shares are once more classified as a
particular series by the Board pursuant to the provisions of the Charter.

(e)             Payment. The Corporation shall pay the aggregate Redemption
Price on the third Business Day immediately following the relevant Redemption
Date to each Holder by wire transfer of immediately available funds.

(f)             Look-Back. In the event the Corporation elects to effect an
Optional Redemption, and within 90 days after the Redemption Date, the
Corporation enters into a definitive binding written agreement with respect to a
Change of Control Transaction on terms such that the amount that a Holder would
have received in such Change of Control Transaction had such Holders,
immediately prior to the consummation of such Change of Control Transaction (and
assuming the Conversion Date was the date such Change of Control Transaction was
consummated) converted all such shares of Series B Preferred Stock into Common
Stock (disregarding the 10% Threshold and the 19.99% Threshold), is in excess of
the Redemption Price paid per share pursuant to this Section 8, the Corporation
(or its successor) shall, immediately upon the consummation of the Change of
Control Transaction contemplated by such definitive binding written agreement,
pay to the former Holders an amount per share of Series B Preferred Stock in
cash which shall equal such difference.

9.               Redemption at Option of Holders Upon a Change of
Control/Delisting.

(a)             If a Change of Control/Delisting (as defined below) occurs at
any time the Series B Preferred Stock is outstanding, then each Holder shall
have the right, at such Holder’s option, to require the Corporation to redeem
for cash, out of funds legally available therefor, any or all of such Holder’s
shares of Series B Preferred Stock, on a date specified by the Corporation that
can be no earlier than 30 days and no later than 60 days following the date of
delivery of the Change of Control/Delisting Company Notice (as defined below)
(the “Change of Control/Delisting Redemption Date”), at a redemption price equal
to the greater of (i) the Liquidation Preference, to and including the Change of
Control/Delisting Redemption Date and

A-17

 

(ii) the amount that a Holder would have received had such Holders, immediately
before the occurrence of a Change of Control Transaction, converted such shares
of Series B Preferred Stock into Common Stock, disregarding the 19.99% Threshold
and the 10.0% Threshold, and assuming the Conversion Date was the date any of
the events set forth in clauses (i) through (v) of the definition of Change of
Control/Delisting occurred (such price, the “Change of Control/Delisting
Redemption Price”); provided, however, that a Holder shall not have any right of
redemption with respect to any shares of Series B Preferred Stock being called
for redemption pursuant to Section 8 to the extent the Corporation has delivered
notice of its intent to redeem thereunder on or prior to the date of delivery of
the Holder’s Change of Control/Delisting Company Notice.

A “Change of Control/Delisting” is when, after the Original Issue Date, any of
the following has occurred and is continuing:

(i)              a “person” or group” within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Corporation, its subsidiaries and its and their employee benefit plans, has
become the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of common equity of the Corporation representing more than
fifty percent (50%) of the total voting power of all capital stock entitled to
vote generally in elections of directors (“Voting Stock”) of the
Corporation; provided that, notwithstanding the foregoing, such a transaction
shall not be deemed to be a Change of Control/Delisting if (A) the Corporation
becomes a direct or indirect wholly-owned subsidiary of a holding company and
(B) more than fifty percent (50%) of the direct or indirect holders of the
Voting Stock of such holding company immediately following such transaction are
the same as the holders of the Voting Stock of the Corporation immediately prior
to such transaction;

(ii)            the consummation of any share exchange, consolidation or merger
of the Corporation or any other transaction or series of transactions pursuant
to which the Common Stock will be converted into cash, securities or other
property, other than any such transaction in which the shares of Common Stock
outstanding immediately prior to such transaction constitute, or are converted
into or exchanged for, more than fifty percent (50%) of the Common Stock of the
surviving person or any direct or indirect parent company of the surviving
person immediately after giving effect to such transaction;

(iii)          any sale, lease or other transfer in one transaction or a series
of transactions of all or substantially all of the consolidated assets of the
Corporation and its subsidiaries, taken as a whole, to any person other than one
of the Corporation’s subsidiaries;

(iv)          the Corporation’s stockholders approve any plan or proposal for
the liquidation or dissolution of the Corporation;

(v)            the Continuing Directors (as defined below) cease to constitute
at least a majority of the Board; or

(vi)          the Common Stock ceases to be listed or quoted on a national
securities exchange in the United States.

A-18

 

The term “Continuing Director” means a director who either was a member of the
Board on the Original Issue Date or who becomes a member of the Board subsequent
to that date and whose appointment, election or nomination for election by the
Corporation’s stockholders was duly approved by a majority of the directors on
the Board at the time of such approval, either by a specific vote or by approval
of the proxy statement issued by the Corporation on behalf of the Board in which
such individual is named as a nominee for director.

(b)            Redemption of Series B Preferred Stock shall be made at the
option of the Holder thereof, upon:

(i)              delivery by such Holder to the Redemption and Paying Agent of a
duly completed notice (the “Change of Control/Delisting Redemption Notice”) in
compliance with the procedures of DTC for tendering interests in global
certificates, prior to the close of business on the Business Day immediately
preceding the Change of Control/Delisting Redemption Date; and

(ii)            book-entry transfer of the Series B Preferred Stock in
compliance with the procedures of DTC, such transfer being a condition to
receipt by the Holder of the Change of Control/Delisting Redemption Price
therefor.

Notwithstanding anything herein to the contrary, any Holder delivering to the
Redemption and Paying Agent a Change of Control/Delisting Redemption Notice
shall have the right to withdraw, in whole or in part, such Change of
Control/Delisting Redemption Notice at any time prior to the close of business
on the Business Day immediately preceding the Change of Control/Delisting
Redemption Date by delivery of a written notice of withdrawal to the Redemption
and Paying Agent in accordance with Section 9(d) below. The Redemption and
Paying Agent shall promptly notify the Corporation of the Redemption and Paying
Agent’s receipt of any Change of Control/Delisting Redemption Notice or written
notice of withdrawal thereof.

(c)             On or before the 20th calendar day after the occurrence of a
Change of Control/Delisting, the Corporation shall provide to all holders of
record of the Series B Preferred Stock and the Redemption and Paying Agent a
notice (the “Change of Control/Delisting Company Notice”) of the occurrence of
such Change of Control/Delisting and of the redemption right at the option of
the Holders arising as a result thereof. Such notice shall be sent in accordance
with the procedures of DTC for providing notices. Prior to the opening of
business on the first Business Day following the date on which the Corporation
provides such Change of Control/Delisting Company Notice, the Corporation shall
issue a press release for publication on the Dow Jones & Company, Inc., Business
Wire, PR Newswire or Bloomberg Business News (or, if these organizations are not
in existence at the time of issuance of the press release, such other news or
press organization as is reasonably calculated to broadly disseminate the
relevant information to the public), or post a notice on the “Investor
Relations” page of the Corporation’s corporate website. Each Change of
Control/Delisting Company Notice shall specify: (i) the events constituting a
Change of Control/Delisting; (ii) the date of the Change of Control/Delisting;
(iii) the last date on which a Holder may exercise the redemption right pursuant
to the Change of Control/Delisting; (iv) the Change of Control/Delisting
Redemption Price; (v) the Change of Control/Delisting Redemption Date; (vi) the
name and address of the Redemption and Paying Agent; and (vii) the procedures
that Holders must follow to require the

A-19

 

Corporation to redeem their Series B Preferred Stock. The failure of the
Corporation to give the foregoing notices or any defect contained therein shall
not limit the redemption rights of the Holders or affect the validity of the
proceedings for the redemption of the Series B Preferred Stock.

(d)            Upon receipt by the Redemption and Paying Agent of the Change of
Control/Delisting Redemption Notice, the Holder in respect of which such Change
of Control/Delisting Redemption Notice was given shall (unless such Change of
Control/Delisting Redemption Notice is withdrawn) thereafter be entitled to
receive solely the Change of Control/Delisting Redemption Price in cash with
respect to such shares of Series B Preferred Stock. Such Change of
Control/Delisting Redemption Price shall be paid to such Holder, subject to
receipt of funds by the Redemption and Paying Agent, on the later of (i) the
Change of Control/Delisting Redemption Date with respect to such shares of
Series B Preferred Stock and (ii) the time of book-entry transfer of such shares
of Series B Preferred Stock to the Redemption and Paying Agent by the Holder
thereof. A Change of Control/Delisting Redemption Notice may be withdrawn (in
whole or in part) by means of a written notice of withdrawal delivered to the
Redemption and Paying Agent in accordance with the Change of Control/Delisting
Company Notice at any time prior to the close of business on the Business Day
immediately preceding the Change of Control/Delisting Redemption Date,
specifying the number of shares of Series B Preferred Stock with respect to
which such notice of withdrawal is being submitted; provided, however, the
notice must comply with appropriate procedures of DTC. Prior to 11:00 a.m.
(local time in the City of New York) on the Change of Control/Delisting
Redemption Date, the Corporation shall deposit with the Redemption and Paying
Agent in trust sufficient funds (in immediately available funds if deposited on
such Business Day) to pay the Change of Control/Delisting Redemption Price of
all the shares of Series B Preferred Stock that are to be redeemed as of the
Change of Control/Delisting Redemption Date. If the Redemption and Paying Agent
holds funds sufficient to pay the Change of Control/Delisting Redemption Price
of the Series B Preferred Stock for which a Change of Control/Delisting
Redemption Notice has been tendered and not withdrawn on the Change of
Control/Delisting Redemption Date, then as of such Change of Control/Delisting
Redemption Date, (x) such shares of Series B Preferred Stock shall cease to be
outstanding and dividends shall cease to accrue thereon (whether or not
book-entry transfer of such shares of Series B Preferred Stock is made) and (y)
all other rights of the Holders in respect thereof shall terminate (other than
the right to receive the Change of Control/Delisting Redemption Price, in cash,
upon book-entry transfer of such shares of Series B Preferred Stock). To the
extent that the aggregate amount of cash deposited by the Corporation to satisfy
the Change of Control/Delisting Redemption Price exceeds the aggregate Change of
Control/Delisting Redemption Price of the shares of Series B Preferred Stock
that the Corporation is obligated to redeem as of the Change of
Control/Delisting Redemption Date, then, following the Change of
Control/Delisting Redemption Date, the Redemption and Paying Agent must promptly
return any such excess to the Corporation.

(e)             The Corporation shall not be required to make a redemption in
connection with a Change of Control/Delisting if a third party makes such an
offer in a manner, at the times and otherwise in compliance with the
requirements for an offer made by the Corporation and the third party purchases
all shares of Series B Preferred Stock properly tendered and not withdrawn under
its offer. In connection with any offer to redeem Series B Preferred Stock in
connection with a Change of Control/Delisting, the Corporation shall, in each
case if required, (i) comply

A-20

 

with Rule 13e-4, Rule 14e-1 and any other tender offer rules under the Exchange
Act that may then be applicable, (ii) file a Schedule TO or any other required
schedule under the Exchange Act and (iii) otherwise comply with all federal and
state securities laws.

10.            Adjustment for Reorganization Events.

(a)             Reorganization Events. In the event of:

(i)              any reclassification, statutory exchange, merger,
consolidation, conversion, division or other similar business combination of the
Corporation with or into another Person, in each case, pursuant to which at
least a majority of the Common Stock (but not the Series B Preferred Stock) is
changed or converted into, or exchanged for, cash, securities or other property
of the Corporation or another Person;

(ii)            any sale, transfer, lease or conveyance to another Person of all
or a majority of the property and assets of the Corporation, in each case
pursuant to which the Common Stock (but not the Series B Preferred Stock) is
converted into cash, securities or other property; or

(iii)          any statutory exchange of securities of the Corporation with
another Person (other than in connection with a merger or acquisition) or
reclassification, recapitalization or reorganization of the Common Stock (but
not the Series B Preferred Stock) into other securities; (each of which is
referred to as a “Reorganization Event”), then each share of Series B Preferred
Stock outstanding immediately prior to such Reorganization Event will, without
the consent of the Holders and subject to Section 10(d), remain outstanding but
shall become convertible into, out of funds legally available therefor, the
number, kind and amount of securities, cash and other property (the “Exchange
Property”) (without any interest on such Exchange Property and without any right
to dividends or distribution on such Exchange Property which have a record date
that is prior to the effective date of such Reorganization Event) that the
Holder of such share of Series B Preferred Stock would have received in such
Reorganization Event had such Holder converted its shares of Series B Preferred
Stock into the applicable number of shares of Common Stock immediately prior to
the effective date of the Reorganization Event (disregarding the 10.0% Threshold
and the 19.99% Threshold); provided that the foregoing shall not apply if such
Holder is a Person with which the Corporation consolidated or into which the
Corporation merged or which merged into the Corporation or to which such sale or
transfer was made, as the case may be (any such Person, a “Constituent Person”),
or an Affiliate of a Constituent Person, to the extent such Reorganization Event
provides for different treatment of Common Stock held by such Persons. If the
kind or amount of securities, cash and other property receivable upon such
Reorganization Event is not the same for each share of Common Stock held
immediately prior to such Reorganization Event by a Person (other than a
Constituent Person or an Affiliate thereof), then for the purpose of this
Section 10(a), the kind and amount of securities, cash and other property
receivable upon conversion following such Reorganization Event will be deemed to
be the weighted average of the types and amounts of consideration received by
the holders of Common Stock.

(b)            Successive Reorganization Events. The above provisions of this
Section 10 shall similarly apply to successive Reorganization Events.

A-21

 

(c)             Reorganization Event Notice. The Corporation (or any successor)
shall, no less than thirty (30) days prior to the anticipated effective date of
any Reorganization Event, provide written notice to the Holders of such
occurrence of such event and of the kind and amount of the cash, securities or
other property that constitutes the Exchange Property. Failure to deliver such
notice shall not affect the operation of this Section 10.

(d)            Reorganization Event Agreements. The Corporation shall not enter
into any agreement for a transaction constituting a Reorganization Event unless
(i) such agreement provides for or does not interfere with or prevent (as
applicable) conversion of the Series B Preferred Stock into the Exchange
Property in a manner that is consistent with and gives effect to this Section
10, and (ii) to the extent that the Corporation is not the surviving corporation
in such Reorganization Event or will be dissolved in connection with such
Reorganization Event, proper provision shall be made in the agreements governing
such Reorganization Event for the conversion of the Series B Preferred Stock
into stock of the Person surviving such Reorganization Event or such other
continuing entity in such Reorganization Event.

(e)             Change of Control. For sake of clarity, if a Reorganization
Event constitutes a Change of Control Transaction, then Section 9 shall take
precedence over this Section 10.

11.            Voting Rights.

(a)             Holders of shares of the Series B Preferred Stock shall not have
any voting rights, except as set forth in this Section 11.

(b)            Series B Directors.

(i)              To the extent that any shares of Series B Preferred Stock
remain outstanding after December 31, 2024, at the written request of the
holders of at least 20% of the outstanding shares of Series B Preferred Stock,
the number of directors then constituting the Board shall be increased by two
and the Holders of a majority of the then outstanding shares of Series B
Preferred Stock shall have the exclusive right, voting separately as a class, to
elect two additional directors to serve on the Board (the “Series B Directors”),
subject to the terms of the Investor Rights Agreement.

(ii)            In addition to the rights to appoint Series B Directors set
forth in Section 11(b)(i) hereof, whenever dividends on any shares of Series B
Preferred Stock shall be in arrears for six or more quarterly periods, whether
or not consecutive (a “Preferred Dividend Default”), at the written request of
the holders of at least 20% of the outstanding shares of Series B Preferred
Stock, the number of directors then constituting the Board shall be increased by
two and the holders of shares of Series B Preferred Stock shall be entitled to
vote for the election of two Series B Directors, until all unpaid dividends on
such Series B Preferred Stock for the past Dividend Periods that have ended
shall have been fully paid or declared and a sum sufficient for the payment
thereof is set apart for payment. If and when all accrued dividends on such
Series B Preferred Stock for the past Dividend Periods that have ended shall
have been fully paid or declared and a sum sufficient for the payment thereof is
set apart for payment, the right of the holders of Series B Preferred Stock to
elect such additional two directors shall immediately cease (subject to
revesting in the event of each and every subsequent Preferred Dividend Default),
and

A-22

 

the term of office of each Series B Director so elected shall terminate and the
number of Directors shall be reduced accordingly.

(iii)          The election of the Series B Directors may take place at any
general or special meeting of stockholders or a separate class meeting of
holders of Series B Preferred Stock, or by means of a written consent of the
Holders in lieu of a meeting thereof. The Series B Directors shall be elected by
a plurality of the votes cast in the election and each Preferred Director shall
serve until the next annual meeting of stockholders and until his or her
successor is duly elected and qualifies or until such Series B Director’s right
to hold the office terminates, whichever occurs earlier, subject to such Series
B Director’s earlier death, disqualification, resignation or removal. The
election shall take place at (i) a special meeting called upon the written
request of holders of record of at least 20% of the outstanding shares of Series
B Preferred Stock, and (ii) each subsequent annual meeting of stockholders, or
special meeting held in place thereof, until such time as no shares of Series B
Preferred Stock remain issued and outstanding.

(iv)          So long as any Series B Director serves on the Board, such Series
B Director shall be offered the opportunity to become a member of each committee
of the Board, unless such Series B Director, in his or her sole discretion,
declines to serve on such committee; provided, however, in all such cases that
such Series B Director shall be entitled to be a member of such committee of the
Board only if he or she meets any independence or other requirements under
applicable law and the rules and regulations of the NYSE American (or other
securities exchange on which the Corporation’s securities may then be traded)
for service on such committee.

(v)            Following December 31, 2024, so long as any Series B Director
serves on the Board, the affirmative vote or consent of at least one Series B
Director, in a duly noticed meeting of the Board, shall be required to sell,
license or lease to any Person, in a single transaction or series of related
transactions, any property or assets of the Corporation or its subsidiaries
(including the Operating Partnership).

(vi)          At such time as no shares of Series B Preferred Stock remain
issued and outstanding, the right of the Holders (in their capacity as such) to
elect Series B Directors shall immediately cease, and the term of office of each
Series B Director so elected shall terminate and the number of Directors shall
be reduced accordingly. Any Series B Director may be removed at any time with or
without cause by the vote of, and shall not be removed otherwise than by the
vote of, the holders of record of a majority of the outstanding shares of Series
B Preferred Stock. So long as a Preferred Dividend Default shall continue, or
any shares of Series B Preferred Stock remain outstanding after December 31,
2024, any vacancy in the office of a Series B Director may be filled by a vote
of the holders of record of a majority of the outstanding shares of Series B
Preferred Stock. Each of the Series B Directors shall be entitled to one vote on
any matter.

(c)             Approval Rights. So long as any shares of Series B Preferred
Stock remain outstanding, in addition to any other vote or consent of
stockholders required by the Charter, the affirmative vote or consent of the
Holders of a majority of the outstanding shares of Series B Preferred Stock
shall be required to:

A-23

 

(i)              authorize, create or issue, or increase the number of
authorized or issued shares of, any class or series of Senior Equity Securities
or Parity Equity Securities or reclassify any authorized shares of capital stock
of the Corporation into Senior Equity Securities or Parity Equity Securities, or
create, authorize or issue any obligation or security convertible into or
evidencing the right to purchase Senior Equity Securities or Parity Equity
Securities;

(ii)            authorize, create or issue any class of partnership interests in
Plymouth Industrial OP, LP, a Delaware limited partnership (the “Operating
Partnership”) that have rights senior to the partnership interests thereof in
existence on [_], 2018;

(iii)          amend, alter, repeal or otherwise change (including by merger,
consolidation, division, transfer or conveyance of all or substantially all of
its assets or otherwise) the Charter, Bylaws or this Articles Supplementary, or
any similar organizational documents of any subsidiary of the Corporation, if
such amendment, alteration, repeal or change would adversely affect the rights,
preferences, privileges or powers of the Series B Preferred Stock;

(iv)          approve any dividends other than cash dividends declared and paid
in the ordinary course of business consistent with past practice, required to be
paid pursuant to the Charter, or required to be paid by the Corporation to
maintain REIT status;

(v)            affect any voluntary deregistration under the Exchange Act or any
voluntary delisting with the NYSE American in respect of the Common Stock;

(vi)          incur any Indebtedness of the Corporation, (or permit any
subsidiary, including the Operating Partnership, to incur any Indebtedness) if
such Indebtedness would result in (x) the Total Leverage (as such term is
defined in the KeyBank Credit Agreement) to equal or exceed sixty five percent
(65.0%), or (y) the Debt Service Coverage Ratio for any Test Period (as such
terms are defined in the KeyBank Credit Agreement) to be 1.5x or less;

(vii)        notwithstanding anything in MGCL Section 2-202(c) to the contrary,
adopt, approve or agree to adopt a stockholder rights agreement, “poison pill”
or similar anti-takeover agreement or plan that is applicable to the Purchaser
unless the Corporation has excluded the Holders and their Affiliates from the
definition of “acquiring person” (or such similar term) as such term is defined
in such anti-takeover agreement;

(viii)      commence any voluntary bankruptcy or insolvency proceedings of the
Corporation or any of its subsidiaries, including the Operating Partnership;

(ix)          following December 31, 2024, enter into an agreement or
arrangement, whether by the Corporation or any of its subsidiaries (including
the Operating Partnership), the consummation of which would be a Change of
Control Transaction;

(x)            following December 31, 2024, enter into an agreement or
arrangement to, or make, whether by the Corporation or any of its subsidiaries
(including the Operating Partnership), any acquisition (including by merger or
consolidation) of the capital stock or any other equity interest of a material
portion of the assets of any other Person or any real property asset or assets;
or

A-24

 

(xi)          take any action that has the effect of subverting the restrictions
set forth in this Section 11(c)

(d)            Approval Rights Following December 31, 2024. To the extent that
any shares of Series B Preferred Stock remain outstanding after December 31,
2024, Holders thereof shall be entitled to vote as a single class with the
holders of the Common Stock and the holders of any other class or series of
capital stock of the Corporation then entitled to vote with the Common Stock on
all matters submitted to a vote of the holders of Common Stock (and, if
applicable, holders of any other class or series of capital stock of the
Corporation). Each Holder shall be entitled to the number of votes equal to the
largest number of whole shares of Common Stock into which all shares of Series B
Preferred Stock held of record by such Holder could then be converted pursuant
to these Articles Supplementary at the record date for the determination of
stockholders entitled to vote or consent on such matters or, if no such record
date is established, at the date such vote or consent is taken or any written
consent of stockholders is first executed (disregarding the 10.0% Threshold);
provided, however, that with respect to any vote taken pursuant to this Section
11(d) prior to prior to the receipt of Stockholder Approval, if the aggregate
voting power of the Holders would exceed 19.99% of the total voting power
(without regard to this proviso) of the Common Stock outstanding at Original
Issue Date, then with respect to such shares, the Series B Holders shall be
entitled to cast a number of votes equal to 19.99% of such total voting power.
The Holders shall be entitled to notice of any meeting of holders of Common
Stock in accordance with the Bylaws of the Corporation.

12.            Term. The Series B Preferred Stock has no stated maturity date
and shall not be subject to any sinking fund and, except as set forth above, is
not subject to mandatory redemption. The Corporation shall not be required to
set aside funds to redeem the Series B Preferred Stock.

13.            Transfer Tax. The Corporation will pay any and all documentary,
stamp or similar issue or transfer taxes payable in respect of the issue or
delivery of shares of Common Stock on the conversion of shares of Series B
Preferred Stock; provided, however, that the Corporation shall not be required
to pay any tax which may be payable in respect of any registration or transfer
involved in the issue or delivery of shares of Common Stock in a name other than
that of the registered Holder converted or to be converted, and no such issue or
delivery shall be made unless and until the person requesting such issue has
paid to the Corporation the amount of any such tax or has established, to the
satisfaction of the Corporation, that such tax has been paid.

14.            Maintenance of REIT Status. Until the first day of the first
calendar year in which no Series B Preferred Stock remains issued and
outstanding, the Corporation shall continue to be taxed as a REIT under the
Code.

15.            Transfer Agent, Conversion Agent and Redemption and Paying Agent.
The duly appointed Transfer Agent, Conversion Agent and Redemption and Paying
Agent for the Series B Preferred Stock shall be Continental Stock Transfer and
Trust Company. The Corporation may, in its sole discretion, appoint any other
Person to serve as Transfer Agent, Conversion Agent or Redemption and Paying
Agent for the Series B Preferred Stock and thereafter may remove or

A-25

 

replace such other Person at any time. Upon any such appointment or removal, the
Corporation shall send notice thereof by first class mail, postage prepaid, to
the Holders.

16.            Facts Ascertainable. When the terms of this Articles
Supplementary refer to a specific agreement or other document to determine the
meaning or operation of a provision hereof, the Secretary of the Corporation
shall maintain a copy of such agreement or document at the principal executive
offices of the Corporation and a copy thereof shall be provided free of charge
to any Holder who makes a request therefor. The Secretary of the Corporation
shall also maintain a written record of the Original Issue Date, the number of
shares of Series B Preferred Stock issued to a holder thereof and the date of
each such issuance, and shall furnish such written record free of charge to any
Holder who makes a request therefor.

17.            Severability. If any term of the Series B Preferred Stock set
forth herein is invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other terms set forth herein which can be
given effect without the invalid, unlawful or unenforceable term will,
nevertheless, remain in full force and effect, and no term herein set forth will
be deemed dependent upon any other such term unless so expressed herein.

THIRD: The shares of Series B Preferred Stock have been classified and
designated by the Board under the authority contained in the Charter.

FOURTH: These Articles Supplementary have been approved by the Board in the
manner and by the vote required by law.

FIFTH: The undersigned acknowledges these Articles Supplementary to be the
corporate act of the Corporation and, as to all matters or facts required to be
verified under oath, the undersigned acknowledges that, to the best of his
knowledge, information and belief, these matters and facts are true in all
material respects and that this statement is made under the penalties for
perjury.

A-26

 

IN WITNESS WHEREOF, the Corporation has caused these Articles Supplementary to
be signed in its name and on its behalf by its [Chief Executive Officer] and
attested to by its [Secretary] on this [___] day of [___], 2018.

 

 ATTEST: Plymouth Industrial REIT, Inc.

 

 

 

By:

By:        

 

 

 

 

A-27

 

Exhibit B

Form of Investor Rights Agreement

 

 

 

INVESTOR RIGHTS AGREEMENT

by and between

Plymouth Industrial REIT, Inc.,

and

MIRELF VI Pilgrim, LLC

Dated as of [●], 2018

 

 

TABLE OF CONTENTS

Page

Article I. Resale Shelf Registration 1 Section 1.1   Resale Shelf Registration
Statement 1 Section 1.2   Effectiveness Period 1 Section 1.3   Subsequent Shelf
Registration Statement 2 Section 1.4   Supplements and Amendments 2 Section
1.5   Subsequent Holder Notice 2 Section 1.6   Underwritten Offering. 3 Section
1.7   Take-Down Notice 4 Section 1.8   Piggyback Registration. 4 Article II.
Additional Provisions Regarding Registration Rights 5 Section 2.1   Registration
Procedures 5 Section 2.2   Suspension 9 Section 2.3   Expenses of Registration 9
Section 2.4   Information by Holders 9 Section 2.5   Rule 144 Reporting 11
Section 2.6   Holdback Agreement 11 Article III. Indemnification 11 Section
3.1   Indemnification by Company 11 Section 3.2   Indemnification by Holders 12
Section 3.3   Notification 13 Section 3.4   Contribution 13 Article IV. Transfer
and Termination of Registration Rights 14 Section 4.1   Transfer of Registration
Rights 14 Section 4.2   Termination of Registration Rights 14 Article V. OTHER
COVENANTS 14 Section 5.1   Maintenance of REIT Status 14 Section 5.2   Election
of Directors 15 Section 5.3   Section 16b-3 16 Article VI. Miscellaneous 16
Section 6.1   Amendments and Waivers 16 Section 6.2   Extension of Time, Waiver,
Etc 16 Section 6.3   Assignment 17 Section 6.4   Counterparts 17

 

 

Section 6.5   Entire Agreement; No Third Party Beneficiary 17 Section
6.6   Governing Law; Jurisdiction. 17 Section 6.7   Specific Enforcement 18
Section 6.8   Waiver of Jury Trial 18 Section 6.9   Notices 18 Section
6.10   Severability 19 Section 6.11   Expenses 20 Section 6.12   Interpretation
20 Section 6.13   Purchaser. 20

 

 

 

INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into as of [●],
2018, by and between PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation (the
“Company”), and MIRELF VI Pilgrim, LLC, a Delaware limited liability corporation
(the “Purchaser”). Capitalized terms used but not defined elsewhere herein are
defined in Exhibit A. The Purchaser and any other party that may become a party
hereto pursuant to Section 4.1 are referred to collectively as the “Investors”
and individually each as an “Investor”.

WHEREAS, the Company and the Purchaser are parties to the Investment Agreement,
dated as of [November 20], 2018 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Purchaser, and the
Purchaser is purchasing from the Company, an aggregate of 4,411,764 shares of
Series B Preferred Stock, which is convertible into shares of Common Stock;

WHEREAS, as a condition to the obligations of the Company and the Purchaser
under the Investment Agreement, the Company and the Purchaser are entering into
this Agreement for the purpose of granting certain registration and other rights
to the Investors.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I.

RESALE SHELF REGISTRATION

Section 1.1          Resale Shelf Registration Statement. Subject to the other
applicable provisions of this Agreement, the Company shall use its commercially
reasonable efforts to prepare and file, on or prior to the date that is sixty
(60) days prior to the third anniversary of the date hereof, a registration
statement covering the sale or distribution from time to time by the Holders, on
a delayed or continuous basis pursuant to Rule 415 of the Securities Act, of all
of the Registrable Securities on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, then
such registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Purchaser)
(the “Resale Shelf Registration Statement”) and shall use its commercially
reasonable efforts to cause such Resale Shelf Registration Statement to be
declared effective by the SEC as promptly as is reasonably practicable after the
filing thereof (it being agreed that the Resale Shelf Registration Statement
shall be an automatic shelf registration statement that shall become effective
upon filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is available to
the Company).

Section 1.2          Effectiveness Period. Once declared effective, the Company
shall, subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be continuously effective and usable until such time as there are no longer
any Registrable Securities (the “Effectiveness Period”).

1

 

Section 1.3 Subsequent Shelf Registration Statement. If any Shelf Registration
Statement ceases to be effective under the Securities Act for any reason at any
time during the Effectiveness Period, the Company shall use its commercially
reasonable efforts to as promptly as is reasonably practicable cause such Shelf
Registration Statement to again become effective under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
amend such Shelf Registration Statement in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement or file an additional registration statement (a
“Subsequent Shelf Registration Statement”) for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the Holders thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf registration
statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is available to the Company) and (b) keep such Subsequent
Shelf Registration Statement continuously effective and usable until the end of
the Effectiveness Period. Any such Subsequent Shelf Registration Statement shall
be a registration statement on Form S-3 to the extent that the Company is
eligible to use such form. Otherwise, such Subsequent Shelf Registration
Statement shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Purchaser.

Section 1.4          Supplements and Amendments. The Company shall supplement
and amend any Shelf Registration Statement if required by the Securities Act or
the rules, regulations or instructions applicable to the registration form used
by the Company for such Shelf Registration Statement.

Section 1.5          Subsequent Holder Notice. If a Person entitled to the
benefits of this Agreement becomes a Holder of Registrable Securities after a
Shelf Registration Statement becomes effective under the Securities Act, the
Company shall, as promptly as is reasonably practicable following delivery of
written notice to the Company of such Person becoming a Holder and requesting
for its name to be included as a selling securityholder in the prospectus
related to the Shelf Registration Statement (a “Subsequent Holder Notice”):

(a)             if required and permitted by applicable law, file with the SEC a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law; provided, however,
that the Company shall not be required to file more than one post-effective
amendment or a supplement to the related prospectus for such purpose in any
30-day period;

(b)            if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use

2

 

its commercially reasonable efforts to cause such post-effective amendment to
become effective under the Securities Act as promptly as is reasonably
practicable; and

(c)             notify such Holder as promptly as is reasonably practicable
after the effectiveness under the Securities Act of any post-effective amendment
filed pursuant to Section 1.5(a).

Section 1.6          Underwritten Offering.

(a)             The Purchaser may, at any time after the Resale Shelf
Registration Statement becomes effective, deliver a written notice to the
Company (the “Underwritten Offering Notice”) specifying that the sale of some or
all of the Registrable Securities subject to the Shelf Registration Statement,
is intended to be conducted through an underwritten offering (the “Underwritten
Offering”); provided, however, that the Holders of Registrable Securities may
not, without the Company’s prior written consent, (i) launch an Underwritten
Offering the anticipated gross proceeds of which shall be less than $5,000,000
(unless the Holders are proposing to sell all of their remaining Registrable
Securities), (ii) launch more than three Underwritten Offerings at the request
of the Holders within any three-hundred sixty-five (365) day-period, (iii)
launch an Underwritten Offering within the period commencing fourteen (14) days
prior to and ending two (2) days following the Company’s scheduled earnings
release date for any fiscal quarter or year, (iv) include in any Underwritten
Offering any Registrable Securities that were issued upon any conversion of
Series B Preferred Stock until 90 days following such conversion, (v) include in
any Underwritten Offering more than 50.0% of the Registrable Securities that
were issued upon any conversion of Series B Preferred Stock until 180 days
following such conversion.

(b)            In the event of an Underwritten Offering, the Company shall
select the managing underwriter(s) to administer the Underwritten Offering,
which managing underwriter(s) shall be a nationally recognized underwriter and
shall be subject to the Investor’s consent, not to be unreasonably withheld;
provided that the Investors may designate a co-managing underwriter to
participate in the Underwritten Offering, subject to the consent of the Company,
which is not to be unreasonably withheld. The Company, the Purchaser and the
Holders of Registrable Securities participating in an Underwritten Offering will
enter into an underwriting agreement in customary form with the managing
underwriter or underwriters selected for such offering.

(c)             The Company will not include in any Underwritten Offering
pursuant to this Section 1.6 any securities that are not Registrable Securities
without the prior written consent of the Purchaser. If the managing underwriter
or underwriters advise the Company and the Purchaser in writing that in its or
their good faith opinion the number of Registrable Securities (and, if permitted
hereunder, other securities requested to be included in such offering) exceeds
the number of securities which can be sold in such offering in light of market
conditions or is such so as to adversely affect the success of such offering,
the Company will include in such offering only such number of securities that
can be sold without adversely affecting the marketability of the offering, which
securities will be so included in the following order of priority: (i) first,
the Registrable Securities of the Holders that have requested to participate in
such Underwritten Offering, allocated pro rata among such Holders on the basis
of the

3

 

percentage of the Registrable Securities requested to be included in such
offering by such Holders, and (ii) second, any other securities of the Company
that have been requested to be so included.

(d)            Notwithstanding anything else herein, if the Purchaser wishes to
engage in an underwritten block trade or similar transaction or other
transaction with a 2-day or less marketing period (collectively, “Underwritten
Block Trade”) off of a Shelf Registration Statement, then notwithstanding the
foregoing time periods, the Purchaser only needs to notify the Company of the
Underwritten Block Trade on the day such offering is to commence, and the
Company shall as expeditiously as possible use its reasonable best efforts to
facilitate such Shelf Offering (as defined below) (which may close as early as
three (3) Business Days after the date it commences); provided, however, that
the Purchaser shall use commercially reasonable efforts to work with the Company
and the underwriters prior to making such request in order to facilitate
preparation of the registration statement, prospectus and other offering
documentation related to the Underwritten Block Trade.  In the event the
Purchaser requests such an Underwritten Block Trade, notwithstanding anything to
the contrary herein, any holder of securities who does not constitute a Holder
shall have no right to notice of or to participate in such Underwritten Block
Trade.

Section 1.7          Take-Down Notice. Subject to the other applicable
provisions of this Agreement, at any time that any Shelf Registration Statement
is effective, if the Purchaser delivers a notice to the Company (a “Take-Down
Notice”) stating that it intends to effect a sale or distribution of all or part
of its Registrable Securities included by it on any Shelf Registration Statement
(a “Shelf Offering”) and stating the number of the Registrable Securities to be
included in such Shelf Offering, then the Company shall, subject to the other
applicable provisions of this Agreement, amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Offering.

Section 1.8          Piggyback Registration.

(a)             If the Company proposes to file a registration statement under
the Securities Act with respect to an offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, Common Stock, whether or
not for sale for its own account (other than a registration statement (i) on
Form S-4, Form S-8 or any successor forms thereto or (ii) filed to effectuate an
exchange offer or any employee benefit or dividend reinvestment plan), then the
Company shall give prompt written notice of such filing, which notice shall be
given, to the extent reasonably practicable, no later than five (5) Business
Days prior to the filing date (the “Piggyback Notice”) to the Purchaser on
behalf of the Holders of Registrable Securities. The Piggyback Notice shall
offer such Holders the opportunity to include (or cause to be included) in such
registration statement the number of shares of Registrable Securities as each
such Holder may request (each, a “Piggyback Registration Statement”). Subject to
Section 1.8(b), the Company shall include in each Piggyback Registration
Statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein (each, a “Piggyback Request”)
within five (5) Business Days after the date of the Piggyback Notice but in any
event not later than one (1) Business Day prior to the filing date of a
Piggyback Registration Statement. The Company shall not be required to maintain
the effectiveness of a

4

 

Piggyback Registration Statement beyond the earlier of (x) 180 days after the
effective date thereof and (y) consummation of the distribution by the Holders
of the Registrable Securities included in such registration statement.

(b)            If any of the securities to be registered pursuant to the
registration giving rise to the rights under this Section 1.8 are to be sold in
an underwritten offering, the Company shall use commercially reasonable efforts
to cause the managing underwriter or underwriters of a proposed underwritten
offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the offering. Notwithstanding the
foregoing, if the managing underwriter or underwriters of such underwritten
offering advise the Company that in its or their good faith opinion the number
of securities exceeds the number of securities which can be sold in such
offering in light of market conditions or is such so as to adversely affect the
success of such offering, the Company will include in such offering only such
number of securities that can be sold without adversely affecting the
marketability of the offering, which securities will be so included in the
following order of priority: (i) first, the number of securities requested to be
included therein by the holder(s) originally requesting such registration, in
any, (ii) second, the securities proposed to be sold by the Company for its own
account; (iii) third, the Registrable Securities of the Holders that have
requested to participate in such underwritten offering, allocated pro rata among
such Holders on the basis of the percentage of the Registrable Securities
requested to be included in such offering by such Holders; and (iv) fourth, any
other securities of the Company that have been requested to be included in such
offering, but in no event shall the amount of securities of the selling Holders
included in the offering be reduced below fifty percent (50%) of the total
amount of securities included in such offering by selling shareholders; provided
that Holders may, prior to the earlier of the (a) effectiveness of the
registration statement and (b) the time at which the offering price or
underwriter’s discount is determined with the managing underwriter or
underwriters, withdraw their request to be included in such registration
pursuant to this Section 1.8.

ARTICLE II.

ADDITIONAL PROVISIONS REGARDING REGISTRATION RIGHTS

Section 2.1          Registration Procedures. Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Article I, the Company will:

(a)             prepare and promptly file with the SEC a registration statement
with respect to such securities and use commercially reasonable efforts to cause
such registration statement to become and remain effective for the period of the
distribution contemplated thereby, in accordance with the applicable provisions
of this Agreement;

(b)            prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to such registration statement and
the prospectus used in connection with such registration statement as may be
necessary to keep such registration

5

 

statement effective for the period specified in paragraph (a) above and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement in accordance with the
Purchaser’s intended method of distribution set forth in such registration
statement for such period;

(c)             furnish to the Purchaser, the Purchaser’s legal counsel, the
underwriters and the underwriters’ legal counsel, if any, copies of the
registration statement and the prospectus included therein (including each
preliminary prospectus) and any amendment or supplement thereto proposed to be
filed and provide such legal counsel a reasonable opportunity to review and
comment on such registration statement;

(d)            if requested by the managing underwriter or underwriters, if any,
or the Purchaser, promptly include in any prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters, if any, or the Purchaser may reasonably request in order to permit
the intended method of distribution of such securities and make all required
filings of such prospectus supplement or post-effective amendment as soon as
reasonably practicable after the Company has received such request; provided,
however, that the Company shall not be required to take any actions under this
Section 2.1(d) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;

(e)             in the event that the Registrable Securities are being offered
in an Underwritten Offering, furnish to the Purchaser and to the underwriters of
the securities being registered such reasonable number of copies of the
registration statement, preliminary prospectus and final prospectus as the
Purchaser or such underwriters may reasonably request in order to facilitate the
public offering or other disposition of such securities;

(f)             as promptly as reasonably practicable notify the Purchaser at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act or of the Company’s discovery of the occurrence of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and, subject to Section 2.2, at as promptly as is
reasonably practicable, prepare and file with the SEC a supplement or
post-effective amendment to such registration statement or the related
prospectus or any document incorporated therein by reference or file any other
required document, and furnish to the Purchaser a reasonable number of copies of
a supplement to or an amendment of such prospectus as may be necessary so that,
as thereafter delivered to the purchasers of such securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing;

(g)            use commercially reasonable efforts to register and qualify (or
exempt from such registration or qualification) the securities covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested in
writing by the Purchaser; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdictions where it would not otherwise be required to
qualify but for this

6

 

subsection or (ii) take any action that would subject it to general service of
process in any such jurisdictions;

(h)            in the event that the Registrable Securities are being offered in
a public offering, enter into an underwriting agreement, a placement agreement
or equivalent agreement, in each case in accordance with the applicable
provisions of this Agreement and take all such other actions reasonably
requested by the Holders or the Registrable Securities being sold in connection
therewith (including those reasonably requested by the managing underwriters, if
any) to expedite or facilitate the disposition of such Registrable Securities;

(i)              in connection with an Underwritten Offering, the Company shall
cause its officers to use their commercially reasonable efforts to support the
marketing of the Registrable Securities covered by such offering (including
participation in “road shows” or other similar marketing efforts);

(j)              use commercially reasonable efforts to furnish, on the date
that such Registrable Securities are delivered to the underwriters for sale, if
such securities are being sold through underwriters, (i) an opinion dated such
date of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and (iii) a
“comfort” letter dated such date from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters;

(k)            in the event that the Registrable Securities covered by such
registration statement are shares of Common Stock, use commercially reasonable
efforts to list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock is then listed;

(l)              provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

(m)           in connection with a customary due diligence review, make
available for inspection by the Purchaser, any underwriter participating in any
such disposition of Registrable Securities, if any, and any counsel or
accountants retained by the Purchaser or underwriter (collectively, the
“Offering Persons”), at the offices where normally kept, during reasonable
business hours, all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information and participate in customary due diligence sessions in each case
reasonably requested by any such representative, underwriter, counsel or
accountant in connection with such Registration Statement; provided, however,
that any information that is not generally publicly available at the time of
delivery of such information shall be kept confidential by such Offering Persons
unless (i) disclosure of such information is required by court or administrative
order or in connection with an audit or

7

 

examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor, (ii) disclosure of such
information, in the reasonable judgment of the Offering Persons, which shall
include counsel, is required by law or applicable legal process (including in
connection with the offer and sale of securities pursuant to the rules and
regulations of the SEC), (iii) such information is or becomes generally
available to the public other than as a result of a non-permitted disclosure or
failure to safeguard by such Offering Persons in violation of this Agreement or
(iv) such information (A) was known to such Offering Persons (prior to its
disclosure by the Company) from a source other than the Company when such
source, to the knowledge of the Offering Persons, was not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information, (B) becomes available to the Offering Persons
from a source other than the Company when such source, to the knowledge of the
Offering Persons, is not bound by any contractual, legal or fiduciary obligation
of confidentiality to the Company with respect to such information or (C) was
developed independently by the Offering Persons or their respective
representatives without the use of, or reliance on, information provided by the
Company. In the case of a proposed disclosure pursuant to (i) or (ii) above,
such Person shall be required to give the Company written notice of the proposed
disclosure prior to such disclosure (except in the case of (ii) above when a
proposed disclosure was or is to be made in connection with a registration
statement or prospectus under this Agreement and except in the case of clause
(i) above when a proposed disclosure is in connection with a routine audit or
examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor);

(n)            cooperate with the Purchaser and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with FINRA, including
the use of commercially reasonable efforts to obtain FINRA’s pre-clearance or
pre-approval of the registration statement and applicable prospectus upon filing
with the SEC; and

(o)            as promptly as is reasonably practicable notify the Purchaser (i)
when the prospectus or any prospectus supplement or post-effective amendment has
been filed and, with respect to such registration statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or other federal or state governmental authority for
amendments or supplements to such registration statement or related prospectus
or to amend or to supplement such prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such registration statement or the initiation of any proceedings for such
purpose, (iv) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
contemplated by Section 2.1(f) above relating to any applicable offering cease
to be true and correct or (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose.

The Purchaser agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.1(f), 2.1(o)(ii) or
2.1(o)(iii), the Purchaser shall discontinue, and shall cause each Holder to
discontinue, disposition of any Registrable Securities covered by such
registration statement or the related prospectus until receipt of the copies of
the supplemented or amended prospectus, which supplement or amendment shall,
subject to the

8

 

other applicable provisions of this Agreement, be prepared and furnished as soon
as reasonably practicable, or until the Purchaser is advised in writing by the
Company that the use of the applicable prospectus may be resumed, and have
received copies of any amended or supplemented prospectus or any additional or
supplemental filings which are incorporated, or deemed to be incorporated, by
reference in such prospectus (such period during which disposition is
discontinued being an “Interruption Period”) and, if requested by the Company,
the Holders shall use commercially reasonable efforts to return to the Company
all copies then in their possession of the prospectus covering such Registrable
Securities at the time of receipt of such request. As soon as practicable after
the Company has determined that the use of the applicable prospectus may be
resumed, the Company will notify the Purchaser thereof. In the event the Company
invokes an Interruption Period hereunder and in the reasonable discretion of the
Company the need for the Company to continue the Interruption Period ceases for
any reason, the Company shall, as soon as reasonably practicable, provide
written notice to the Purchaser that such Interruption Period is no longer
applicable.

Section 2.2          Suspension. (a) The Company shall be entitled, on one (1)
occasion in any one-hundred eighty (180) day period, for a period of time not to
exceed seventy-five (75) days in the aggregate in any twelve (12) month period,
to (x) defer any registration of Registrable Securities and shall have the right
not to file and not to cause the effectiveness of any registration covering any
Registrable Securities, (y) suspend the use of any prospectus and registration
statement covering any Registrable Securities and (z) require the Holders of
Registrable Securities to suspend any offerings or sales of Registrable
Securities pursuant to a registration statement, if the Company delivers to the
Purchaser a certificate signed by an executive officer certifying that such
registration and offering would (i) require the Company to make an Adverse
Disclosure or (ii) materially interfere with any bona fide material financing,
acquisition, disposition or other similar transaction involving the Company or
any of its subsidiaries then under consideration. Such certificate shall contain
a statement of the reasons for such suspension and an approximation of the
anticipated length of such suspension. The Purchaser shall keep the information
contained in such certificate confidential subject to the same terms set forth
in Section 2.1(m). If the Company defers any registration of Registrable
Securities in response to a Underwritten Offering Notice or requires the
Purchaser or the Holders to suspend any Underwritten Offering, the Purchaser
shall be entitled to withdraw such Underwritten Offering Notice and if they do
so, such request shall not be treated for any purpose as the delivery of an
Underwritten Offering Notice pursuant to Section 1.6.

Section 2.3          Expenses of Registration. All Registration Expenses
incurred in connection with any registration pursuant to Article I shall be
borne by the Company. All Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the Holders of the Registrable
Securities included in such registration.

Section 2.4          Information by Holders. The Holder or Holders of
Registrable Securities included in any registration shall, and the Purchaser
shall cause such Holder or Holders to, furnish to the Company such information
regarding such Holder or Holders and their Affiliates, the Registrable
Securities held by them and the distribution proposed by such Holder or Holders
and their Affiliates as the Company or its representatives may reasonably
request and as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement. It is understood and
agreed that the obligations of the Company under Article I are

9

 

conditioned on the timely provisions of the foregoing information by such Holder
or Holders and, without limitation of the foregoing, will be conditioned on
compliance by such Holder or Holders with the following:

(a)             such Holder or Holders will, and will cause their respective
Affiliates to, cooperate with the Company in connection with the preparation of
the applicable registration statement and prospectus and, for so long as the
Company is obligated to keep such registration statement effective, such Holder
or Holders will and will cause their respective Affiliates to, provide to the
Company, in writing and in a timely manner, for use in such registration
statement (and expressly identified in writing as such), all information
regarding themselves and their respective Affiliates and such other information
as may be required by applicable law to enable the Company to prepare or amend
such registration statement, any related prospectus and any other documents
related to such offering covering the applicable Registrable Securities owned by
such Holder or Holders and to maintain the currency and effectiveness thereof;

(b)            during such time as such Holder or Holders and their respective
Affiliates may be engaged in a distribution of the Registrable Securities, such
Holder or Holders will, and they will cause their Affiliates to, comply with all
laws applicable to such distribution, including Regulation M promulgated under
the Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by them solely in
the manner described in the applicable registration statement and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

(c)             such Holder or Holders shall, and they shall cause their
respective Affiliates to, (i) permit the Company and its representatives to
examine such documents and records and will supply in a timely manner any
information as they may be reasonably requested to provide in connection with
the offering or other distribution of Registrable Securities by such Holder or
Holders and (ii) execute, deliver and perform under any agreements and
instruments reasonably requested by the Company or its representatives to
effectuate such registered offering, including opinions of counsel and
questionnaires; and

(d)            on receipt of any notice from the Company of the occurrence of
any of the events specified in Section 2.1(f) or clauses (ii) or (iii) of
Section 2.1(o), or that otherwise requires the suspension by such Holder or
Holders and their respective Affiliates of the offering, sale or distribution of
any of the Registrable Securities owned by such Holder or Holders, such Holders
shall, and they shall cause their respective Affiliates to, cease offering,
selling or distributing the Registrable Securities owned by such Holder or
Holders until the offering, sale and distribution of the Registrable Securities
owned by such Holder or Holders may recommence in accordance with the terms
hereof and applicable law.

10

 

Section 2.5 Rule 144 Reporting. With a view to making available the benefits of
Rule 144 to the Holders, the Company agrees that, for so long as a Holder owns
Registrable Securities, the Company will use its commercially reasonable efforts
to:

(a)             make and keep public information available, as those terms are
understood and defined in Rule 144, at all times after the date of this
Agreement; and

(b)            so long as a Holder owns any Restricted Securities, furnish to
the Holder upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act.

Section 2.6          Holdback Agreement. If during the Effectiveness Period, the
Company shall file a registration statement (other than in connection with the
registration of securities issuable pursuant to an employee stock option, stock
purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to an underwritten public offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, such securities or
otherwise informs the Purchaser that it intends to conduct such an offering
utilizing an effective registration statement or pursuant to an underwritten
Rule 144A and/or Regulation S offering and provides the Purchaser and each
Holder the opportunity to participate in such offering in accordance with and to
the extent required by Section 1.8, the Purchaser and each Holder shall, if
requested by the managing underwriter or underwriters, enter into a customary
“lock-up” agreement relating to the sale, offering or distribution of
Registrable Securities, in the form reasonably requested by the managing
underwriter or underwriters, covering the period commencing on the date of the
prospectus pursuant to which such offering may be made and continuing until 90
days from the date of such prospectus or such shorter period as may be agreed
upon by such managing underwriter or underwriters.

ARTICLE III.

INDEMNIFICATION

Section 3.1          Indemnification by Company. To the extent permitted by
applicable law, the Company will, with respect to any Registrable Securities
covered by a registration statement or prospectus, or as to which registration,
qualification or compliance under applicable “blue sky” laws has been effected
pursuant to this Agreement, indemnify and hold harmless each Holder, each
Holder’s current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees, and each Person
controlling such Holder within the meaning of Section 15 of the Securities Act
and such Person’s current and former officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees, and each
underwriter thereof, if any, and each Person who controls any such underwriter
within the meaning of Section 15 of the Securities Act (collectively, the
“Company Indemnified Parties”), from and against any and all expenses, claims,
losses, damages, costs (including costs of preparation and reasonable attorney’s
fees and any legal or other fees or expenses actually incurred by such party in
connection with any investigation or proceeding), judgments, fines, penalties,
charges, amounts paid in settlement and other liabilities, joint or several, (or
actions in respect thereof) (collectively, “Losses”) to the extent arising out
of

11

 

or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, preliminary
prospectus, offering circular, “issuer free writing prospectus” (as such term is
defined in Rule 433 under the Securities Act) or other document, in each case
related to such registration statement, or any amendment or supplement thereto,
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, or any
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rules or regulations thereunder applicable to the Company
and (without limiting the preceding portions of this Section 3.1), the Company
will reimburse each of the Company Indemnified Parties for any reasonable and
documented out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.1, settling any
such Losses or action, as such expenses are incurred; provided that the
Company’s indemnification obligations shall not apply to amounts paid in
settlement of any Losses or action if such settlement is effected without the
prior written consent of the Company (which consent shall not be unreasonably
withheld or delayed), nor shall the Company be liable to a Holder in any such
case for any such Losses or action to the extent that it arises out of or is
based upon a violation or alleged violation of any state or federal law
(including any claim arising out of or based on any untrue statement or alleged
untrue statement or omission or alleged omission in the registration statement
or prospectus) which occurs in reliance upon and in conformity with written
information regarding such Holder furnished to the Company by such Holder or its
authorized representatives expressly for use in connection with such
registration by or on behalf of any Holder.

Section 3.2          Indemnification by Holders. To the extent permitted by
applicable law, each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, each of its representatives, each Person who controls the Company or
such underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all Losses (or actions
in respect thereof) to the extent arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular,
“issuer free writing prospectus” or other document, in each case related to such
registration statement, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
of the Holder Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 3.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Holder furnished to the Company by such Holder or its authorized
representatives and stated to be specifically for use therein; provided,
however, that in no event shall any indemnity under this Section 3.2 payable by
the Purchaser and any Holder exceed an

12

 

amount equal to the net proceeds received by such Holder in respect of the
Registrable Securities sold pursuant to the registration statement. The
indemnity agreement contained in this Section 3.2 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the prior written consent of the applicable
Holder (which consent shall not be unreasonably withheld or delayed).

Section 3.3          Notification. If any Person shall be entitled to
indemnification under this Article III (each, an “Indemnified Party”), such
Indemnified Party shall give prompt notice to the party required to provide
indemnification (each, an “Indemnifying Party”) of any claim or of the
commencement of any proceeding as to which indemnity is sought. The Indemnifying
Party shall have the right, exercisable by giving written notice to the
Indemnified Party as promptly as reasonably practicable after the receipt of
written notice from such Indemnified Party of such claim or proceeding, to
assume, at the Indemnifying Party’s expense, the defense of any such claim or
litigation, with counsel reasonably satisfactory to the Indemnified Party and,
after notice from the Indemnifying Party to such Indemnified Party of its
election to assume the defense thereof, the Indemnifying Party will not (so long
as it shall continue to have the right to defend, contest, litigate and settle
the matter in question in accordance with this paragraph) be liable to such
Indemnified Party hereunder for any legal expenses and other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; provided, however, that an Indemnified Party shall have the right to
employ separate counsel in any such claim or litigation, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless the Indemnifying Party shall have failed within a reasonable period of
time to assume such defense and the Indemnified Party is or would reasonably be
expected to be materially prejudiced by such delay. The failure of any
Indemnified Party to give notice as provided herein shall relieve an
Indemnifying Party of its obligations under this Article III only to the extent
that the failure to give such notice is materially prejudicial or harmful to
such Indemnifying Party’s ability to defend such action. No Indemnifying Party,
in the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld or delayed), consent to entry of any judgment or enter
into any settlement which (A) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such Indemnified Party of a release
from all liability in respect to such claim or litigation and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person. The indemnity agreements
contained in this Article III shall not apply to amounts paid in settlement of
any claim, loss, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld or delayed. The indemnification set forth in this
Article III shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have. An Indemnifying Party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.

Section 3.4          Contribution. If the indemnification provided for in this
Article III is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the

13

 

limitations contained in this Article III, the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses or action
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other, in
connection with the actions, statements or omissions that resulted in such
Losses or action, as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party, on the one hand, and the Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made (or omitted) by, or relates to information supplied by such
Indemnifying Party, on the one hand, or such Indemnified Party, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission. The
Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 3.4 was determined solely upon pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding sentence
of this Section 3.4. Notwithstanding the foregoing, the amount the Purchaser or
any Holder will be obligated to contribute pursuant to this Section 3.4 will be
limited to an amount equal to the net proceeds received by such Purchaser or
Holder in respect of the Registrable Securities sold pursuant to the
registration statement which gives rise to such obligation to contribute. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

ARTICLE IV.

TRANSFER AND TERMINATION OF REGISTRATION RIGHTS

Section 4.1          Transfer of Registration Rights. Any rights granted to a
Holder under this Agreement may be transferred or assigned to any Investor in
connection with a transfer of Series B Preferred Stock to such Person in a
transfer permitted by Section 4.08 of the Investment Agreement; provided,
however, that (i) prior written notice of such assignment of rights is given to
the Company and (ii) such Investor agrees in writing to be bound by, and subject
to, this Agreement as a “Holder” pursuant to a written instrument in form and
substance reasonably acceptable to the Company.

Section 4.2          Termination of Registration Rights. The rights of any
particular Holder hereunder shall terminate with respect to such Holder upon the
date upon which such Holder no longer holds any Registrable Securities.

ARTICLE V.

OTHER COVENANTS

Section 5.1          Maintenance of REIT Status. Until the first day of the
first calendar year in which no Series B Preferred Stock remains issued and
outstanding, the Company shall continue to be taxed as a REIT under the Code,
and thereafter the Company shall use best efforts to continue to qualify as a
REIT under the Code unless the Company’s board of directors (the

14

 

“Board”) determines that it is no longer in the best interests of the Company
and its stockholders to be so qualified.

Section 5.2          Election of Directors.

(a)             Upon request of the Holders of a majority of the Registrable
Securities, the Company agrees to appoint to the Board the Purchaser Nominees
(as defined below) that such Holders are entitled to nominate pursuant to
Section 5.2(b), effective within two (2) Business Days of such nomination, by
taking all necessary action to increase the size of the Board unless there
otherwise is a vacancy in the Board and in either event filling the vacancy
thereby created with such individual or individuals. The Company agrees that,
the Holders of a majority of the Registrable Securities shall have the right to
nominate at each meeting or action by written consent at which individuals will
be elected members of the Board such nominees of such Holders.

(b)            If, (i) at any time following the closing of the purchase and
sale of the Series B Preferred Stock under the Investment Agreement (the
“Closing”) the shares of Common Stock issued upon the conversion of any shares
of Series B Preferred Stock held by Holders exceed twenty percent (20%) of the
issued and outstanding shares of Common Stock (on a fully diluted basis),
Holders of a majority of the Registrable Securities shall be entitled to
nominate to the Board one person who is a managing director, officer, employee
or advisor of Purchaser, Madison International Realty, LLC, or any of their
Affiliates (an “Affiliated Nominee”) and one person who is not an employee of
Purchaser or Madison International Realty, LLC (an “Independent Nominee”, and
together with the Affiliated Nominee, the “Purchaser Nominees”), or (ii) at any
time following the Closing, the shares of Common Stock issued upon the
conversion of any shares of Series B Preferred Stock held by Holders exceed ten
percent (10%) of the issued and outstanding shares of Common Stock (on a fully
diluted basis), Holders of a majority of the Registrable Securities shall be
entitled to nominate to the Board one Affiliated Nominee.

(c)             Subject to the terms and conditions of this Section 5.2 and
applicable law, the Company agrees to include each Purchaser Nominee in its
slate of nominees for election as directors of the Company at each of the
Company’s meetings of stockholders or action by written consent at which
directors are to be elected and use its reasonable efforts to cause the election
of each such Purchaser Nominee to the Board of Directors (for the avoidance of
doubt, the Company will be required to use substantially the same level of
efforts and provide substantially the same level of support as is used and/or
provided for the other director nominees of the Company with respect to the
applicable meeting of stockholders or action by written consent). For the
avoidance of doubt, failure of the stockholders of the Company to elect any
Purchaser Nominee to the Board of Directors shall not affect the right of the
Holders to nominate directors for election pursuant to this Section 5.2 in any
future election of directors.

(d)            For so long as any Affiliated Nominee is on the Board (including
if any Series B Director, as such term is defined in the Series B Articles
Supplementary, is an Affiliated Nominee), (i) the Company shall not implement or
maintain any trading policy, equity ownership guidelines (including with respect
to the use of Rule 10b5-1 plans and preclearance or notification to the Company
of any trades in the Company’s securities) or similar guideline or

15

 

policy with respect to the trading of securities of the Company that apply to
Holders or their Affiliates (including a policy that limits, prohibits,
restricts Holders or their Affiliates from entering into any hedging or
derivative arrangements), (ii) any share ownership requirement for any
Affiliated Nominee serving on the Board will be deemed satisfied by the
securities owned by Holders and/or their Affiliates and under no circumstances
shall any of such policies, procedures, processes, codes, rules, standards and
guidelines impose any restrictions on the Holders’ or their Affiliates’
transfers of securities and (iii) under no circumstances shall any policy,
procedure, code, rule, standard or guideline applicable to the Board be violated
by any Affiliated Nominee (x) accepting an invitation to serve on another board
of directors, or (y) receiving compensation from the Holders or any of their
Affiliates, or (z) failing to offer his or her resignation from the Board except
as otherwise expressly provided in this Agreement or pursuant to any majority
voting policy adopted by the Board, and, in each case of (i), (ii) and (iii), it
is agreed that any such policies in effect from time to time that purport to
impose terms inconsistent with this Section 5.2 shall not apply to the extent
inconsistent with this Section 5.2 (but shall otherwise be applicable to the
Affiliated Nominee).

(e)             Subject to the terms and conditions of this Section 5.2, if a
vacancy on the Board is created as a result of a Purchaser Nominee’s death,
resignation, disqualification or removal, in each case for whatever reason, or
if the Holders of a majority of the Registrable Securities desire to nominate a
different individual to replace any then-existing Purchaser Nominee, then, at
the request of the Holders of a majority of the Registrable Securities, the
Holders and the Company (acting through the Board) shall work together in good
faith to fill such vacancy or replace such nominee as promptly as reasonably
practical with a replacement Purchaser Nominee subject to the terms and
conditions hereof, and thereafter such individual shall as promptly as
reasonably practical be appointed to the Board to fill such vacancy and/or be
nominated as a Company nominee as a “Purchaser Nominee” pursuant to this Section
5.2 (as applicable).

Section 5.3          Section 16b-3. So long as the Holders have the right to
designate any Purchaser Nominee (including any Series B Director, as such term
is defined in the Series B Articles Supplementary), the Board shall take such
action as is necessary to cause the exemption of acquisitions of the Purchased
Securities at the Closing, the disposition of shares of Series B Preferred Stock
and the acquisition of shares of Common Stock upon the conversion of any shares
of Series B Preferred Stock, and any other disposition of securities to or
acquisition of securities from the Company, as applicable, from the liability
provisions of Section 16(b) of the Exchange Act pursuant to Rule 16b-3.

ARTICLE VI.

MISCELLANEOUS

Section 6.1          Amendments and Waivers. Subject to compliance with
applicable law, this Agreement may be amended or supplemented in any and all
respects by written agreement of the Company and the Purchaser.

Section 6.2          Extension of Time, Waiver, Etc. The parties hereto may,
subject to applicable law, (a) extend the time for the performance of any of the
obligations or acts of the

16

 

other party or (b) waive compliance by the other party with any of the
agreements contained herein applicable to such party or, except as otherwise
provided herein, waive any of such party’s conditions. Notwithstanding the
foregoing, no failure or delay by the parties hereto in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party; provided that the Purchaser may execute
such waivers on behalf of any Investor.

Section 6.3          Assignment. Except as provided in Section 4.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto;
provided, however, that the Purchaser may provide any such consent on behalf of
the Investors.

Section 6.4          Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

Section 6.5          Entire Agreement; No Third Party Beneficiary. This
Agreement, including the Series B Articles Supplementary and the Investment
Agreement, constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, among the parties and
their Affiliates, or any of them, with respect to the subject matter hereof and
thereof. No provision of this Agreement shall confer upon any Person other than
the parties hereto and their permitted assigns any rights or remedies hereunder.

Section 6.6          Governing Law; Jurisdiction.

(a)             This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles, except that
the provisions of the laws of the State of New York are mandatorily applicable.

(b)            All legal or administrative proceedings, suits, investigations,
arbitrations or actions (“Actions”) arising out of or relating to this Agreement
shall be heard and determined in any Federal or state court located in the
Borough of Manhattan in the City of New York, New York and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action. The consents to
jurisdiction and venue set forth in this Section 6.6 shall not constitute
general consents to service of process in the State of New York and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address

17

 

set forth in Section 6.9 of this Agreement. The parties hereto agree that a
final judgment in any such Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, a final trial court judgment.

Section 6.7          Specific Enforcement. The parties acknowledge and agree
that (a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to enforce specifically the terms and
provisions hereof in the courts described in Section 6.6 without proof of
damages or otherwise, this being in addition to any other remedy to which they
are entitled under this Agreement and (b) the right of specific enforcement is
an integral part of this Agreement and without that right, neither the Company
nor the Purchaser would have entered into this Agreement. The parties hereto
agree not to assert that a remedy of specific enforcement is unenforceable,
invalid, contrary to law or inequitable for any reason, and agree not to assert
that a remedy of monetary damages would provide an adequate remedy or that the
parties otherwise have an adequate remedy at law. The parties hereto acknowledge
and agree that any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in accordance with this Section 6.7 shall not be required to
provide any bond or other security in connection with any such order or
injunction.

Section 6.8          Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 6.8.

Section 6.9          Notices. All notices, requests and other communications to
any party hereunder shall be in writing and shall be deemed given if delivered
personally, by facsimile (which is confirmed), emailed (which is confirmed) or
sent by overnight courier (providing proof of delivery) to the parties at the
following addresses:

(a)  If to the Company, to it at:

Plymouth Industrial REIT, Inc.

18

 

260 Franklin Street, 7th Floor

Boston, MA 02110

Attention: Jeffrey E. Witherell

Fax: (617) 379-2404

Email: jeff.witherell@plymouthrei.com

 

with a copy (which shall not constitute notice) to:

Winston & Strawn LLP

2121 N. Pearl Street, Suite 900

Dallas, TX 75201

Attention: Kenneth L. Betts

Fax: (214) 453-6400

Email: KBetts@winston.com

 

If to the Investors or the Purchaser, to the Purchaser at:

Madison International Realty

410 Park Avenue, 10th Floor

New York, NY 10022

Attention: Ronald M. Dickerman

Fax: (212) 688-8774

Email: rdickerman@madisonint.com

 

with a copy (which shall not constitute notice) to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Lee S. Parks, Esq.

Fax: (212) 859-4000
Email: Lee.Parks@friedfrank.com

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 6.10       Severability. If any term, condition or other provision of
this Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.

19

 

Section 6.11 Expenses. Except as provided in Section 2.3, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

Section 6.12       Interpretation. The rules of interpretation set forth in
Section 1.02 of the Investment Agreement shall apply to this Agreement, mutatis
mutandis.

Section 6.13       Purchaser.

(a)             Each Holder hereby consents, for so long as any Holder holds any
Registrable Securities, to (i) the appointment of the Purchaser as the
attorney-in-fact for and on behalf of such Holder and (ii) the taking by the
Purchaser of any and all actions and the making of any decisions required or
permitted by, or with respect to, this Agreement and the transactions
contemplated hereby, including, without limitation, (A) the exercise of the
power to agree to execute any consents under this Agreement and all other
documents contemplated hereby and (B) to take all actions necessary in the
judgment of the Purchaser for the accomplishment of the foregoing and all of the
other terms, conditions and limitations of this Agreement and the transactions
contemplated hereby. Any reference to any action by the Purchaser in this
Agreement shall require an instrument in writing signed by the Purchaser.

(b)            Each Holder shall be bound by the actions taken by the Purchaser
exercising the rights granted to it by this Agreement or the other documents
contemplated by this Agreement, and the Company shall be entitled to rely on any
such action or decision of the Purchaser.

 

[Signature pages follow]

20

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

  COMPANY:   Plymouth Industrial REIT, Inc.   By:     Name:     Title:

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

 

Purchaser:

MIRELF VI Pilgrim, LLC

  By:     Name:     Title:

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

 

EXHIBIT A

DEFINED TERMS

 

1. The following capitalized terms have the meanings indicated:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.

“Affiliates” shall have the meaning given to such term in the Series B Articles
Supplementary.

“Series B Articles Supplementary” means the Articles Supplementary classifying
the Series B Preferred Stock.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banking institutions in the City of New York, New York are authorized or
obligated by law or executive order to close.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” means any Investor holding Registrable Securities.

“Person” means an individual, corporation, association, partnership, group (as
such term is used in Section 13(d)(3) of the Exchange Act), trust, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.

“Registration Expenses” means all (a) expenses incurred by the Company in
complying with Article I, including all registration, qualification, listing and
filing fees, printing expenses, escrow fees, and fees and disbursements of
counsel for the Company, blue sky fees and expenses and (b) reasonable,
documented out-of-pocket fees and expenses of one outside legal counsel to the
Purchaser and all Holders retained in connection with registrations contemplated
hereby;

 

 

provided, however, that Registration Expenses shall not be deemed to include any
Selling Expenses.

“Registrable Securities” means, as of any date of determination, any shares of
Common Stock hereafter acquired by any Investor pursuant to the conversion of
the Series B Preferred Stock, and any other securities issued or issuable with
respect to any such shares of Common Stock or Series B Preferred Stock by way of
share split, share dividend, distribution, recapitalization, merger, exchange,
replacement or similar event or otherwise. As to any particular Registrable
Securities, once issued, such securities shall cease to be Registrable
Securities when (i) such securities are sold or otherwise transferred pursuant
to an effective registration statement under the Securities Act, (ii) such
securities shall have ceased to be outstanding, (iii) such securities have been
transferred in a transaction in which the Holder’s rights under this Agreement
are not assigned to the transferee of the securities or (iv) such securities are
sold in a broker’s transaction under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force)
under the Securities Act are met.

“REIT” means a real estate investment trust pursuant to Sections 856 through 860
of the Code.

“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 4.04(b) of the Investment Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders, and
the fees and expenses of any counsel to the Holders (other than such fees and
expenses expressly included in Registration Expenses).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

2. The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term Section Actions Section 6.6(b) Affiliated Nominee Section 5.2(b)

 

 

 

Agreement Preamble Board Section 5.1 Closing Section 5.2(a) Company Preamble
Company Indemnified Parties Section 3.1 Effectiveness Period Section 1.2 Holder
Indemnified Parties Section 3.2 Indemnified Party Section 3.3 Indemnifying Party
Section 3.3 Independent Nominee Section 5.2(b) Interruption Period Section
2.1(o) Investment Agreement Recitals Investor Preamble Investors Preamble Losses
Section 3.1 Offering Persons Section 2.1(m) Piggyback Notice Section 1.8(a)
Piggyback Registration Statement Section 1.8(a) Piggyback Request Section 1.8(a)
Purchaser Preamble Purchaser Nominee Section 5.2(b) Resale Shelf Registration
Statement Section 1.1 Shelf Offering Section 1.7 Subsequent Holder Notice
Section 1.5 Subsequent Shelf Registration Statement Section 1.3 Take-Down Notice
Section 1.7 Underwritten Block Trade Section 1.6(d) Underwritten Offering
Section 1.6(a) Underwritten Offering Notice Section 1.6(a)

 

 